Exhibit 10.4

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

CDRT ACQUISITION CORPORATION,

 

EMERGENCY MEDICAL SERVICES CORPORATION,

 

and certain of its Subsidiaries,

 

in favor of

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Collateral Agent

 

Dated as of May 25, 2011

 

 

--------------------------------------------------------------------------------


 

SECTION 1 Defined Terms

6

 

 

 

1.1

Definitions

6

1.2

Other Definitional Provisions

16

 

 

 

SECTION 2 Guarantee

16

 

 

 

2.1

Guarantee

16

2.2

Right of Contribution

17

2.3

No Subrogation

18

2.4

Amendments, etc. with Respect to the Obligations

18

2.5

Guarantee Absolute and Unconditional

19

2.6

Reinstatement

20

2.7

Payments

20

 

 

 

SECTION 3 Grant of Security Interest

21

 

 

 

3.1

Grant

21

3.2

Pledged Collateral

22

3.3

Certain Limited Exceptions

22

3.4

Intercreditor Relations

25

 

 

 

SECTION 4 Representations and Warranties

26

 

 

 

4.1

Representations and Warranties of Each Guarantor

26

4.2

Representations and Warranties of Each Grantor

26

4.3

Representations and Warranties of Each Pledgor

30

 

 

 

SECTION 5 Covenants

31

 

 

 

5.1

Covenants of Each Guarantor

31

5.2

Covenants of Each Grantor

31

5.3

Covenants of Each Pledgor

36

5.4

Covenants of Holdings

38

 

 

 

SECTION 6 Remedial Provisions

39

 

 

 

6.1

Certain Matters Relating to Accounts

39

6.2

Communications with Obligors; Grantors Remain Liable

41

6.3

Pledged Stock

42

6.4

Proceeds to Be Turned Over to the Collateral Agent

43

6.5

Application of Proceeds

43

6.6

Code and Other Remedies

43

6.7

Registration Rights

44

6.8

Waiver; Deficiency

45

6.9

Enforcement Limitation

45

 

--------------------------------------------------------------------------------


 

SECTION 7 The Collateral Agent

46

 

 

 

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

46

7.2

Duty of Collateral Agent

48

7.3

Financing Statements

48

7.4

Authority of Collateral Agent

48

7.5

Right of Inspection

49

 

 

 

SECTION 8 Non-Lender Secured Parties

49

 

 

 

8.1

Rights to Collateral

49

8.2

Appointment of Agent

50

8.3

Waiver of Claims

51

8.4

Designation of Non-Lender Secured Parties

51

 

 

 

SECTION 9 Miscellaneous

51

 

 

 

9.1

Amendments in Writing

51

9.2

Notices

52

9.3

No Waiver by Course of Conduct; Cumulative Remedies

52

9.4

Enforcement Expenses; Indemnification

52

9.5

Successors and Assigns

53

9.6

Set-Off

53

9.7

Counterparts

53

9.8

Severability

54

9.9

Section Headings

54

  9.10

Integration

54

  9.11

GOVERNING LAW

54

  9.12

Submission to Jurisdiction; Waivers

54

  9.13

Acknowledgments

55

  9.14

WAIVER OF JURY TRIAL

55

  9.15

Additional Granting Parties

56

  9.16

Releases

56

  9.17

Judgment

57

 

SCHEDULES

 

Schedule 1               —         Notice Addresses of Granting Parties

Schedule 2               —         Pledged Securities

Schedule 3               —         Perfection Matters

Schedule 4               —         Jurisdiction of Organization

Schedule 5               —         Intellectual Property

Schedule 6               —         Commercial Tort Claims
Schedule 7               —         Letter-of-Credit Rights
Schedule 8               —         Holdings Contracts

 

3

--------------------------------------------------------------------------------


 

ANNEXES

 

Annex 1                    —         Acknowledgement and Consent of Issuers who
are not Granting Parties

Annex 2                    —         Assumption Agreement

Annex 3                    —         Supplemental Agreement

 

4

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of May 25, 2011, made by CDRT
ACQUISITION CORPORATION, a Delaware corporation (“Holdings”), EMERGENCY MEDICAL
SERVICES CORPORATION, a Delaware corporation (the “Parent Borrower”), and
certain Subsidiaries of the Parent Borrower (the “Subsidiary Borrowers” and
together with the Parent Borrower, collectively the “Borrowers”) and certain
other Subsidiaries of the Parent Borrower that are signatories hereto, in favor
of DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent (in such capacity, and
together with its successors and assigns in such capacity, the “Collateral
Agent”) and administrative agent (in such capacity, and together with its
successors and assigns in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (collectively, the “Lenders”;
individually, a “Lender”) from time to time parties to the Credit Agreement
described below.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among CDRT Merger
Sub, Inc. (“Merger Sub”), a Delaware corporation that is to be merged with and
into the Parent Borrower, the Parent Borrower, the Subsidiary Borrowers, the
Collateral Agent, the Administrative Agent, and the other parties party thereto,
the Lenders have severally agreed to make extensions of credit to the Borrowers
upon the terms and subject to the conditions set forth therein;

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes Holdings, the Parent Borrower, the Subsidiary Borrowers, the Parent
Borrower’s other Domestic Subsidiaries that are party hereto and any other
Domestic Subsidiary of the Parent Borrower that becomes a party hereto from time
to time after the date hereof (all of the foregoing collectively, the “Granting
Parties”);

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Granting Parties in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrowers and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent for the
benefit of the Secured Parties;

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under, such
agreement or successor agreements, the

 

5

--------------------------------------------------------------------------------


 

“Term Loan Credit Agreement”), among Merger Sub, the Parent Borrower, Deutsche
Bank AG New York Branch, as collateral agent and as administrative agent (in
such capacities, the “Term Loan Agent”), and the other parties party thereto,
the Lenders party thereto have severally agreed to make extensions of credit
(the “Term Loans”) to Parent Borrower upon the terms and subject to the
conditions set forth therein

 

WHEREAS, pursuant to that certain Guarantee and Collateral Agreement, dated as
of the date hereof (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “Term Loan Collateral Agreement”),
among Holdings, the Parent Borrower, certain Subsidiaries of the Parent Borrower
and the Term Loan Agent, the Parent Borrower and such Subsidiaries have granted
a first priority (as defined in the Term Loan Credit Agreement) Lien to the Term
Loan Agent for the benefit of the Term Loan Secured Parties (as defined herein)
on the Term Loan Priority Collateral (as defined herein) and a second priority
Lien for the benefit of the Term Loan Secured Parties on the ABL Priority
Collateral (as defined herein) (subject in each case to Permitted Liens);

 

WHEREAS, the Collateral Agent and the Term Loan Agent have entered into an ABL
Intercreditor Agreement, acknowledged by Holdings, the Parent Borrower and the
Granting Parties, dated as of the date hereof (as amended, amended and restated,
waived, supplemented or otherwise modified from time to time (subject to
Subsection 9.1), the “ABL/Term Loan Intercreditor Agreement”); and

 

WHEREAS, the Collateral Agent and one or more Additional Agents may in the
future enter into a Junior Lien Intercreditor Agreement substantially in the
form attached to the Credit Agreement as Exhibit P, and acknowledged by the
Borrowers and the other Granting Parties (as amended, amended and restated,
waived, supplemented or otherwise modified from time to time (subject to
Subsection 9.1), the “Junior Lien Intercreditor Agreement”), and one or more
Other Intercreditor Agreements or Intercreditor Agreement Supplements.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Granting Party hereby agrees with the Administrative
Agent and the Collateral Agent, for the benefit of the Secured Parties (as
defined below), as follows:

 

SECTION 1

 

Defined Terms

 

1.1           Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms that are defined in the Code (as
in effect on the date hereof) are used herein as so defined:  Cash Proceeds,
Chattel Paper, Commercial Tort Claims, Documents, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangibles, Letter-of-Credit
Rights, Money, Promissory Notes, Records, Securities, Securities Accounts,
Security Entitlements, Software, Supporting Obligations and Tangible Chattel
Paper.

 

6

--------------------------------------------------------------------------------


 

(b)                   The following terms shall have the following meanings:

 

“ABL Priority Collateral”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“ABL/Term Loan Intercreditor Agreement”:  as defined in the recitals hereto.

 

“Accounts”:  all accounts (as defined in the Code) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor.

 

“Accounts Receivable”:  any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.

 

“Additional ABL Agent”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional ABL Collateral Documents”:  as defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Additional ABL Obligations”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional ABL Secured Parties”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Agent”:  as defined in the ABL/Term Loan Intercreditor Agreement.

 

“Additional Secured Parties”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Term Agent”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Term Collateral Documents”:  as defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Additional Term Obligations”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Adjusted Net Worth”:  of any Guarantor at any time, shall mean the greater of
(x) $0 and (y) the amount by which the fair saleable value of such Guarantor’s
assets on the date of the respective payment hereunder exceeds its debts and
other liabilities (including contingent liabilities, but without giving effect
to any of its obligations under this Agreement or any other Loan Document, or
pursuant to its guarantee with respect to any Indebtedness then outstanding
under the Term Loan Facility, the Senior Notes or any Assumed Indebtedness) on
such date.

 

7

--------------------------------------------------------------------------------


 

“Administrative Agent”:  as defined in the preamble hereto.

 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

 

“Applicable Law”:  as defined in Subsection 9.8.

 

“Bank Products Affiliate” shall mean any Person who (a) has entered into a Bank
Products Agreement with a Grantor with the obligations of such Grantor
thereunder being secured by one or more Loan Documents, (b) was a Lender or an
Affiliate of a Lender on the date hereof, or at the time of entry into such Bank
Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Parent Borrower in
accordance with Subsection 8.4 (provided that no Person shall, with respect to
any Bank Products Agreement, be at any time a Bank Products Affiliate with
respect to more than one Credit Facility).

 

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (c) cash management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, electronic funds
transfer, information reporting, wire transfer and interstate depository network
services) and (d) other banking products or services as may be requested by any
Grantor (other than letters of credit and other than loans except indebtedness
arising from services described in clauses (a) through (c) of this definition).

 

“Bankruptcy Case”:  (i) Holdings or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holdings or any of its Subsidiaries making a general assignment for
the benefit of its creditors; or (ii) there being commenced against Holdings or
any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days.

 

“Borrower Obligations”:  with respect to any Borrower, the collective reference
to  all obligations and liabilities of such Borrower in respect of the unpaid
principal of and interest on (including, without limitation, interest and fees
accruing after the maturity of the Loans and Reimbursement Obligations and
interest and fees accruing after (or that would accrue but for) the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to such Borrower, whether or not a
claim for post-filing or post-petition interest or fees is allowed in such
proceeding) the Loans, the Reimbursement Obligations, and all

 

8

--------------------------------------------------------------------------------


 

other obligations and liabilities of such Borrower to the Secured Parties,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, the Loans, the Letters of Credit, the other Loan
Documents, any Interest Rate Protection Agreement, Permitted Hedging Arrangement
or Bank Products Agreement entered into with any Bank Products Affiliate or
Hedging Affiliate, any Guarantee Obligation of Holdings or any of its
Subsidiaries as to which any Secured Party is a beneficiary, or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, amounts payable in
connection with any such Bank Products Agreement or a termination of any
transaction entered into pursuant to any such Interest Rate Protection Agreement
or Permitted Hedging Arrangement, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all reasonable fees, expenses and
disbursements of counsel to the Administrative Agent or any other Secured Party
that are required to be paid by such Borrower pursuant to the terms of the
Credit Agreement or any other Loan Document).

 

“Borrowers”:  as defined in the preamble hereto.

 

“Code”:  the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

“Collateral”:  as defined in Section 3; provided that, for purposes of
Subsection 6.5, Section 8 and Subsection 9.16(b), “Collateral” shall have the
meaning assigned to such term in the Credit Agreement.

 

“Collateral Account Bank”:  a bank which at all times is a Lender or an
affiliate thereof as selected by the relevant Grantor and consented to in
writing by the Collateral Agent (such consent not to be unreasonably withheld or
delayed).

 

“Collateral Agent”:  as defined in the preamble hereto.

 

“Collateral Proceeds Account”:  a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Representative”: (i) the Term Collateral Representative and the ABL
Collateral Representative (each as defined in the ABL/Term Loan Intercreditor
Agreement), (ii) if the Junior Lien Intercreditor Agreement is executed, the
Senior Priority Representative (as defined therein) and (iii) if any Other
Intercreditor Agreement is executed, the Person acting as representative for the
Collateral Agent and the Secured Parties thereunder for the applicable purpose
contemplated by this Agreement.

 

“Commercial Tort Action”: any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or territory, in which any Grantor
seeks damages arising out of torts committed against it that would reasonably be
expected to result in a damage award to it exceeding $3,000,000.

 

9

--------------------------------------------------------------------------------


 

“Contracts”:  with respect to any Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof, to which such
Grantor is a party or under which such Grantor or any property of such Grantor
is subject, as the same may from time to time be amended, supplemented, waived
or otherwise modified, and all rights of such Grantor thereunder, including,
without limitation, (i) all rights of such Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of such
Grantor to damages arising thereunder and (iii) all rights of such Grantor to
perform and to exercise all remedies thereunder.

 

“Copyright Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Parent
Borrower or such Grantor, including, without limitation, any material license
agreements listed on Schedule 5, subject, in each case, to the terms of such
license agreements, and the right to prepare for sale, sell and advertise for
sale, all Inventory now or hereafter covered by such licenses.

 

“Copyrights”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5, and (i) all renewals thereof, (ii) all income, royalties, damages
and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.

 

“Credit Agreement”:  as defined in the recitals hereto.

 

“Credit Facility”:  as defined in the ABL/Term Loan Intercreditor Agreement.

 

“Deposit Account”:  any “deposit account” as such term is defined in the Code
(as in effect on the date hereof), now or hereafter maintained by any Grantor,
and, in any event, shall include, but shall not be limited to all Blocked
Accounts, Loan Party DDAs and Loan Party Concentration Accounts.

 

“Excluded Assets”:  as defined in Subsection 3.3.

 

“Excluded Vehicles”: at any time, Vehicles with a model year older than 10 years
at the time of determination, including all tires and appurtenances thereto.

 

“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, trademark applications, trade
names, trademark licenses, technology, know-how and processes or any other
intellectual property governed by or arising or existing under, pursuant to or
by virtue of the laws of any jurisdiction other than the United States of
America or any state thereof.

 

10

--------------------------------------------------------------------------------


 

“Government Accounts Receivable”:  any right to payment for goods sold or
services rendered for Restricted Government Accounts.

 

“Government Receivables Deposit Account”:  any Deposit Account containing or
receiving Government Accounts Receivable deposited or transferred by
Governmental Authorities.

 

“Granting Parties”:  as defined in the recitals hereto.

 

“Grantor”:  Holdings, the Borrowers, the Parent Borrower’s other Domestic
Subsidiaries that are party hereto and any other Domestic Subsidiary of the
Parent Borrower that becomes a party hereto from time to time after the date
hereof.

 

“Guarantor Obligations”:  with respect to any Guarantor, the collective
reference to (i) the Obligations guaranteed by such Guarantor pursuant to
Section 2 and (ii) all obligations and liabilities of such Guarantor that may
arise under or in connection with this Agreement or any other Loan Document to
which such Guarantor is a party, any Interest Rate Protection Agreement,
Permitted Hedging Arrangement or Bank Products Agreement entered into with any
Bank Products Affiliate or Hedging Affiliate, any Guarantee Obligation of
Holdings or any of its Subsidiaries as to which any Secured Party is a
beneficiary, or any other document made, delivered or given in connection
therewith of such Guarantor, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent, to the Other Representatives or to the Lenders that
are required to be paid by such Guarantor pursuant to the terms of this
Agreement or any other Loan Document and interest and fees accruing after (or
that would accrue but for) the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
such Guarantor, whether or not a claim for post-filing or post-petition interest
or fees is allowed in such proceeding).

 

“Guarantors”:  the collective reference to each Granting Party, other than the
Borrowers.

 

“Hedging Affiliate”: any Person who (a) has entered into a Hedging Agreement
with any Grantor with the obligations of such Grantor thereunder being secured
by one or more Loan Documents, (b) was an Agent, a Lender or an Affiliate of a
Lender on the date hereof, or at the time of entry into such Hedging Agreement,
or at the time of the designation referred to in the following clause (c), and
(c) has been designated by the Parent Borrower in accordance with Subsection 8.4
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Affiliate with respect to more than one Credit Facility).

 

“Hedging Agreement”: any Interest Rate Agreement, Commodities Agreement,
Currency Agreement (each as defined in the ABL/Term Loan Intercreditor
Agreement) or any other credit or equity swap, collar, cap, floor or forward
rate agreement, or other agreement or arrangement designed to protect against
fluctuations in interest rates or currency, commodity,  equity values or
creditworthiness (including, without limitation, any option with respect to any
of

 

11

--------------------------------------------------------------------------------


 

the foregoing and any combination of the foregoing agreements or arrangements),
and any confirmation executed in connection with any such agreement or
arrangement.

 

“Holdings”:  as defined in the preamble hereto.

 

“Instruments”:  as defined in Article 9 of the Code but excluding Pledged
Securities.

 

“Intellectual Property”:  with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

 

“Intercompany Note”:  with respect to any Grantor, any promissory note in a
principal amount in excess of $3,000,000 evidencing loans made by such Grantor
to Holdings, the Parent Borrower or any of its Restricted Subsidiaries.

 

“Intercreditor Agreements”:  (a) the ABL/Term Loan Intercreditor Agreement,
(b) the Junior Lien Intercreditor Agreement (upon and during the effectiveness
thereof) and (c) any Other Intercreditor Agreement that may be entered into in
the future by the Collateral Agent and one or more Additional Agents and
acknowledged by the Borrowers and the other Granting Parties (each as amended,
amended and restated, waived, supplemented or otherwise modified from time to
time (subject to Subsection 9.1) (upon and during the effectiveness thereof).

 

“Inventory”:  with respect to any Grantor, all inventory (as defined in the
Code) of such Grantor, including, without limitation, all Inventory (as defined
in the Credit Agreement) of such Grantor.

 

“Investment Property”:   the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Uniform
Commercial Code as in effect in the State of New York on the date hereof (other
than Capital Stock (including for these purposes any investment deemed to be
Capital Stock for United States tax purposes) of any Foreign Subsidiary in
excess of 65% of any series of such stock and other than any Capital Stock
excluded from the definition of “Pledged Stock”) and (ii) whether or not
constituting “investment property” as so defined, all Pledged Securities.

 

“Issuers”:  the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including, without limitation, any successors contemplated by Subsection 8.2 of
the Credit Agreement).

 

“Junior Lien Intercreditor Agreement”:  as defined in the recitals hereto.

 

“Lender”:  as defined in the preamble hereto.

 

“Management Loans”: Indebtedness (including any extension, renewal or
refinancing thereof) outstanding at any time incurred by any Management
Investors in connection with any purchases by them of Capital Stock of any
Parent Entity or Holdings, which Indebtedness is entitled to the benefit of any
Management Guarantee of the Parent Borrower or any of its Restricted
Subsidiaries.

 

12

--------------------------------------------------------------------------------


 

“Merger Sub”: as defined in the recitals hereto.

 

“Non-Lender Secured Parties”:  the collective reference to all Bank Products
Affiliates and Hedging Affiliates and any person who, at the time of entering
into any Management Loan secured hereby, was a Lender or an affiliate of any
Lender, and their respective successors, assigns and transferees.

 

“Obligations”:  (i) in the case of each Borrower, its Borrower Obligations and
(ii) in the case of each other Guarantor, its Guarantor Obligations.

 

“Parent Borrower”:  as defined in the preamble hereto.

 

“Patent Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application, or patentable
invention other than agreements with any Person who is an Affiliate or a
Subsidiary of the Parent Borrower or such Grantor, including, without
limitation, the material license agreements listed on Schedule 5, subject, in
each case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.

 

“Patents”:  with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5, and
including, without limitation, (i) all inventions and improvements described and
claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.

 

“Pledged Collateral”:  as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

 

“Pledged Notes”:  with respect to any Pledgor, all Intercompany Notes at any
time issued to, or held or owned by, such Pledgor.

 

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”:  with respect to any Pledgor, the shares of Capital Stock
listed on Schedule 2 as held by such Pledgor, together with any other shares of
Capital Stock required to be pledged by such Pledgor pursuant to Subsection 7.9
of the Credit Agreement, as well as any other shares, stock certificates,
options or rights of any nature whatsoever in respect of the Capital Stock of
any Issuer that may be issued or granted to, or held by, such Pledgor while this

 

13

--------------------------------------------------------------------------------


 

Agreement is in effect; provided that in no event shall there be pledged, nor
shall any Pledgor be required to pledge, directly or indirectly, (i) more than
65% of any series of the outstanding Capital Stock (including for these purposes
any investment deemed to be Capital Stock for U.S. tax purposes) of any Foreign
Subsidiary, (ii) any of the Capital Stock of a Subsidiary of a Foreign
Subsidiary, (iii) de minimis shares of a Foreign Subsidiary held by any Pledgor
as a nominee or in a similar capacity, (iv) Capital Stock of any Captive
Insurance Subsidiary, (v) EMS Executive Investco LLC, and (vi) without
duplication, any Excluded Assets.

 

“Pledgor”:  Holdings (with respect to the Pledged Stock of the Parent Borrower
and all other Pledged Collateral of Holdings), the Borrowers (with respect to
Pledged Stock of the entities listed on Schedule 2 held by the applicable
Borrower and all other Pledged Collateral of such applicable Borrower) and each
other Granting Party (with respect to Pledged Securities held by such Granting
Party and all other Pledged Collateral of such Granting Party).

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code as in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Securities shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

 

“Restrictive Agreements”:  as defined in Subsection 3.3(a).

 

“Secured Parties”: the collective reference to (i) the Administrative Agent, the
Collateral Agent and each Other Representative, (ii) the Lenders (including,
without limitation, the Issuing Lenders and the Swingline Lender), (iii) the
Non-Lender Secured Parties and (iv) the respective successors and assigns and
the permitted transferees and endorsees of each of the foregoing.

 

“Security Collateral”:  with respect to any Granting Party, means, collectively,
the Collateral (if any) and the Pledged Collateral (if any) of such Granting
Party.

 

“Specified Asset”:  as defined in Subsection 4.2.2.

 

“Subsidiary Borrowers”:  as defined in the preamble hereto.

 

“Term Loan Agent”:  as defined in the recitals hereto and as further defined in
the Credit Agreement.

 

“Term Loan Collateral Agreement”:  as defined in the recitals hereto and as
further defined in the Credit Agreement.

 

“Term Loan Credit Agreement”: as defined in the recitals hereto and as further
defined in the Credit Agreement.

 

“Term Loan Priority Collateral”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

14

--------------------------------------------------------------------------------


 

“Term Loan Secured Parties”:  the “Secured Parties” as defined in the Term Loan
Collateral Agreement.

 

“Term Loans”:  as defined in the recitals hereto and as further defined in the
Credit Agreement.

 

“Trade Secret Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, other than agreements with
any Person who is an Affiliate or a Subsidiary of the Parent Borrower or such
Grantor, subject, in each case, to the terms of such license agreements, and the
right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such licenses.

 

“Trade Secrets”:  with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.

 

“Trademark Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Parent
Borrower or such Grantor, including, without limitation, the material license
agreements listed on Schedule 5, subject, in each case, to the terms of such
license agreements, and the right to prepare for sale, sell and advertise for
sale, all Inventory now or hereafter covered by such licenses.

 

“Trademarks”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed and accepted, it being
understood and agreed that the carve out in this parenthetical shall be
applicable only if and for so long as a grant or enforcement of a security
interest in such intent to use application would invalidate or otherwise
jeopardize Grantor’s rights therein or in the resulting registration), and any
renewals thereof, including, without limitation, each registration and
application identified in Schedule 5, and including, without limitation, (i) the
right to sue or otherwise recover for any and all past, present and future
infringements or dilutions thereof, (ii) all income, royalties, damages and
other

 

15

--------------------------------------------------------------------------------


 

payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past or future infringements thereof),
and (iii) all other rights corresponding thereto and all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto in the
United States, together in each case with the goodwill of the business connected
with the use of, and symbolized by, each such trademark, service mark, trade
name, trade dress or other indicia of trade origin or business identifiers.

 

“Vehicles”:  all vehicles (other than Excluded Vehicles) that are owned by a
Grantor, including cars, trucks, trailers, ambulances and other vehicles covered
by a certificate of title law of any state and all tires and other appurtenances
to any of the foregoing.

 

1.2                                 Other Definitional Provisions.  (a)  The
words “hereof”, “herein”, “hereto” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Annex
references are to this Agreement unless otherwise specified.  The words
“include”, “includes”, and “including” shall be deemed to be followed by the
phrase “without limitation”.

 

(b)                                                         The meanings given
to terms defined herein shall be equally applicable to both the singular and
plural forms of such terms.

 

(c)                                                          Where the context
requires, terms relating to the Collateral, Pledged Collateral or Security
Collateral, or any part thereof, when used in relation to a Granting Party shall
refer to such Granting Party’s Collateral, Pledged Collateral or Security
Collateral or the relevant part thereof.

 

(d)                                                         All references in
this Agreement to any of the property described in the definition of the term
“Collateral” or “Pledged Collateral”, or to any Proceeds thereof, shall be
deemed to be references thereto only to the extent the same constitute
Collateral or Pledged Collateral, respectively.

 

SECTION 2

 

Guarantee

 

2.1                                 Guarantee.  (a)  Each of the Guarantors
hereby, jointly and severally, unconditionally and irrevocably, guarantees to
the Administrative Agent, for the ratable benefit of the Secured Parties, the
prompt and complete payment and performance by each Borrower when due and
payable (whether at the stated maturity, by acceleration or otherwise) of the
Borrower Obligations of such Borrower owed to the Secured Parties.

 

(b)                                                         Anything herein or
in any other Loan Document to the contrary notwithstanding, the maximum
liability of each Guarantor hereunder and under the other Loan Documents shall
in no event exceed the amount that can be guaranteed by such Guarantor under
applicable law, including applicable federal and state laws relating to the
insolvency of debtors; provided that, to the maximum extent permitted under
applicable law, it is the intent of the parties hereto that the rights of
contribution of each Guarantor provided in Subsection 2.2 be

 

16

--------------------------------------------------------------------------------


 

included as an asset of the respective Guarantor in determining the maximum
liability of such Guarantor hereunder.

 

(c)                                                          Each Guarantor
agrees that the Borrower Obligations guaranteed by it hereunder may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any other
Secured Party hereunder.

 

(d)                                                         The guarantee
contained in this Section 2 shall remain in full force and effect until the
earlier to occur of (i) the first date on which all the Loans, any Reimbursement
Obligations, all other Borrower Obligations then due and owing, and the
obligations of each Guarantor under the guarantee contained in this Section 2
then due and owing shall have been satisfied by payment in full in cash, no
Letter of Credit shall be outstanding (except for Letters of Credit that have
been cash collateralized or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent) and the Commitments shall be
terminated, notwithstanding that from time to time during the term of the Credit
Agreement any of the Borrowers may be free from any Borrower Obligations,
(ii) as to any Guarantor, the sale or other disposition of all of the Capital
Stock of such Guarantor (to a Person other than Holdings, the Parent Borrower or
a Restricted Subsidiary of either) that is permitted under the Credit Agreement
or (iii) the designation of such Guarantor as a Borrower or an Unrestricted
Subsidiary.

 

(e)                                                          No payment made by
any Borrower, any of the Guarantors, any other guarantor or any other Person or
received or collected by the Administrative Agent or any other Secured Party
from any of the Borrowers, any of the Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of any of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of any of the Borrower Obligations),
remain liable for the Borrower Obligations of each Borrower guaranteed by it
hereunder up to the maximum liability of such Guarantor hereunder until the
earlier to occur of (i) the first date on which all the Loans, any Reimbursement
Obligations, and all other Borrower Obligations then due and owing, are paid in
full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent) and the Commitments are
terminated, (ii) the sale or other disposition of all of the Capital Stock of
such Guarantor (to a Person other than Holdings, the Parent Borrower or a
Subsidiary of either) that is permitted under the Credit Agreement or (iii) the
designation of such Guarantor as a Borrower or an Unrestricted Subsidiary.

 

2.2                                 Right of Contribution.  Each Guarantor
hereby agrees that to the extent that a Guarantor shall have paid more than its
proportionate share (based, to the maximum extent permitted by law, on the
respective Adjusted Net Worths of the Guarantors on the date the respective
payment is made) of any payment made hereunder, such Guarantor shall be entitled
to seek and receive contribution from and against any other Guarantor hereunder
that has not paid its proportionate share of such payment.  Each Guarantor’s
right of contribution shall be subject

 

17

--------------------------------------------------------------------------------


 

to the terms and conditions of Subsection 2.3.  The provisions of this
Subsection 2.2 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

 

2.3                                 No Subrogation.  Notwithstanding any payment
made by any Guarantor hereunder or any set-off or application of funds of any
Guarantor by the Administrative Agent or any other Secured Party, no Guarantor
shall be entitled to be subrogated to any of the rights of the Administrative
Agent or any other Secured Party against any Borrower or any other Guarantor or
any collateral security or guarantee or right of offset held by the
Administrative Agent or any other Secured Party for the payment of the Borrower
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from any Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the other Secured Parties by the Borrowers on
account of the Borrower Obligations are paid in full in cash, no Letter of
Credit shall be outstanding (or shall not have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent) and the Commitments are terminated.  If any amount shall be paid to any
Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been paid in full in cash or any Letter of
Credit shall remain outstanding (and shall not have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent) or any of the Commitments shall remain in effect, such amount shall be
held by such Guarantor in trust for the Administrative Agent and the other
Secured Parties, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Administrative
Agent in the exact form received by such Guarantor (duly indorsed by such
Guarantor to the Administrative Agent, if required), to be held as collateral
security for all of the Borrower Obligations (whether matured or unmatured)
guaranteed by such Guarantor and/or then or at any time thereafter may be
applied against any Borrower Obligations, whether matured or unmatured, in such
order as the Administrative Agent may determine.

 

2.4                                 Amendments, etc. with Respect to the
Obligations.  To the maximum extent permitted by law, each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Collateral Agent, the Administrative Agent or any other Secured Party may be
rescinded by the Collateral Agent, the Administrative Agent or such other
Secured Party and any of the Borrower Obligations continued, and the Borrower
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, waived, modified, accelerated, compromised, subordinated, waived,
surrendered or released by the Collateral Agent, the Administrative Agent or any
other Secured Party, and the Credit Agreement and the other Loan Documents and
any other documents executed and delivered in connection therewith may be
amended, waived, modified, supplemented or terminated, in whole or in part, as
the Collateral Agent or the Administrative Agent (or the Required Lenders or the
applicable Lenders(s), as the case may be) may deem advisable from time to time,
and any collateral security, guarantee or right of offset at any time held by
the Collateral Agent, the Administrative Agent or any other Secured Party for
the payment of any of the Borrower

 

18

--------------------------------------------------------------------------------


 

Obligations may be sold, exchanged, waived, surrendered or released.  None of
the Collateral Agent, the Administrative Agent and each other Secured Party
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for any of the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto, except to
the extent required by applicable law.

 

2.5                                 Guarantee Absolute and Unconditional.  Each
Guarantor waives, to the maximum extent permitted by applicable law, any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Collateral Agent, the
Administrative Agent or any other Secured Party upon the guarantee contained in
this Section 2 or acceptance of the guarantee contained in this Section 2; each
of the Borrower Obligations, and any obligation contained therein, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon the guarantee contained in this
Section 2; and all dealings between any of the Borrowers and any of the
Guarantors, on the one hand, and the Collateral Agent, the Administrative Agent
and the other Secured Parties, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  Each Guarantor waives, to the maximum extent
permitted by applicable law, diligence, presentment, protest, demand for payment
and notice of default or nonpayment to or upon any Borrower or any of the other
Guarantors with respect to any of the Borrower Obligations.  Each Guarantor
understands and agrees, to the extent permitted by law, that the guarantee
contained in this Section 2 shall be construed as a continuing, absolute and
unconditional guarantee of payment and not of collection.  Each Guarantor hereby
waives, to the maximum extent permitted by applicable law, any and all defenses
(other than any claim alleging breach of a contractual provision of any of the
Loan Documents) that it may have arising out of or in connection with any and
all of the following:  (a) the validity or enforceability of the Credit
Agreement or any other Loan Document, any of the Borrower Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Collateral Agent, the
Administrative Agent or any other Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) that may at any
time be available to or be asserted by any of the Borrowers against the
Collateral Agent, the Administrative Agent or any other Secured Party, (c) any
change in the time, place, manner or place of payment, amendment, or waiver or
increase in any of the Obligations, (d) any exchange, non-perfection, taking, or
release of Security Collateral, (e) any change in the structure or existence of
any of the Borrowers, (f) any application of Security Collateral to any of the
Obligations, (g) any law, regulation or order of any jurisdiction, or any other
event, affecting any term of any Obligation or the rights of the Collateral
Agent, the Administrative Agent or any other Secured Party with respect thereto,
including, without limitation:  (i) the application of any such law, regulation,
decree or order, including any prior approval, which would prevent the exchange
of any currency (other than Dollars) for Dollars or the remittance of funds
outside of such jurisdiction or the unavailability of Dollars in any legal
exchange market in such jurisdiction in accordance with normal commercial
practice, (ii) a declaration of banking moratorium or any suspension of payments
by banks in such jurisdiction or the imposition by such jurisdiction or any
Governmental Authority thereof of any moratorium on, the required rescheduling
or restructuring of, or required approval of payments on, any indebtedness in
such jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives any Borrower of any assets or

 

19

--------------------------------------------------------------------------------


 

their use, or of the ability to operate its business or a material part thereof,
or (iv) any war (whether or not declared), insurrection, revolution, hostile
act, civil strife or similar events occurring in such jurisdiction which has the
same effect as the events described in clause (i), (ii) or (iii) above (in each
of the cases contemplated in clauses (i) through (iv) above, to the extent
occurring or existing on or at any time after the date of this Agreement), or
(h) any other circumstance whatsoever (other than payment in full in cash of the
Borrower Obligations guaranteed by it hereunder) (with or without notice to or
knowledge of any of the Borrowers or such Guarantor) or any existence of or
reliance on any representation by the Secured Parties that constitutes, or might
be construed to constitute, an equitable or legal discharge of any of the
Borrowers for the Borrower Obligations, or of such Guarantor under the guarantee
contained in this Section 2, in bankruptcy or in any other instance.  When
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Collateral Agent, the Administrative Agent
and any other Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against any of the Borrowers, any other Guarantor or any other Person or against
any collateral security or guarantee for the Borrower Obligations guaranteed by
such Guarantor hereunder or any right of offset with respect thereto, and any
failure by the Collateral Agent, the Administrative Agent or any other Secured
Party to make any such demand, to pursue such other rights or remedies or to
collect any payments from any Borrower, any other Guarantor or any other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any of the Borrowers, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Collateral Agent, the
Administrative Agent or any other Secured Party against any Guarantor.  For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

 

2.6                                 Reinstatement.  The guarantee of any
Guarantor contained in this Section 2 shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Borrower Obligations guaranteed by such Guarantor hereunder is
rescinded or must otherwise be restored or returned by the Collateral Agent, the
Administrative Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

2.7                                 Payments.  Each Guarantor hereby guarantees
that payments hereunder will be paid to the Administrative Agent without set-off
or counterclaim, in Dollars (or in the case of any amount required to be paid in
any other currency pursuant to the requirements of the Credit Agreement or other
agreement relating to the respective Obligations, such other currency), at the
Administrative Agent’s office specified in Subsection 11.2 of the Credit
Agreement or such other address as may be designated in writing by the
Administrative Agent to such Guarantor from time to time in accordance with
Subsection 11.2 of the Credit Agreement.

 

20

--------------------------------------------------------------------------------


 

SECTION 3

 

Grant of Security Interest

 

3.1                                 Grant.  Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
all of the Collateral of such Grantor, as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Grantor, except as
provided in Subsection 3.3.  The term “Collateral”, as to any Grantor, means the
following property (wherever located) now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest, except as provided in
Subsection 3.3:

 

(a)                                  all Accounts;

 

(b)                                 all Money (including all cash);

 

(c)                                  all Cash Equivalents;

 

(d)                                 all Chattel Paper;

 

(e)                                  all Contracts;

 

(f)                                    all Deposit Accounts;

 

(g)                                 all Documents;

 

(h)                                 all Equipment;

 

(i)                                     all General Intangibles (including all
Software);

 

(j)                                     all Instruments;

 

(k)                                  all Intellectual Property;

 

(l)                                     all Inventory;

 

(m)                               all Investment Property;

 

(n)                                 all Letter-of-Credit Rights;

 

(o)                                 all Fixtures;

 

(p)                                 all Vehicles;

 

(q)                                 all Supporting Obligations;

 

21

--------------------------------------------------------------------------------


 

(r)                                    all Commercial Tort Claims constituting
Commercial Tort Actions described in Schedule 6 (together with any Commercial
Tort Actions subject to a further writing provided in accordance with Subsection
5.2.12);

 

(s)                                  all books and records relating to the
foregoing (including without limitation all books, customer lists, and records,
whether tangible or electronic, which contain any information or data relating
to any of the foregoing);

 

(t)                                    the Collateral Proceeds Account; and

 

(u)                                 to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided that, Collateral shall not include any Pledged Collateral, or any
property or assets described in the proviso to the definition of Pledged Stock.

 

3.2                                 Pledged Collateral.  Each Granting Party
that is a Pledgor, hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the Pledged Collateral of such
Pledgor now owned or at any time hereafter acquired by such Pledgor, and any
Proceeds thereof, as collateral security for the prompt and complete performance
when due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations of such Pledgor, except as provided in Subsection 3.3.

 

3.3                                 Certain Limited Exceptions.  No security
interest is or will be granted pursuant to this Agreement or any other Security
Document in any right, title or interest of any Granting Party under or in, and
“Collateral” and “Pledged Collateral” shall not include the following
(collectively, the “Excluded Assets”):

 

(a)                                  any Instruments, Contracts, Chattel Paper,
General Intangibles, Copyright Licenses, Patent Licenses, Trademark Licenses,
Trade Secret Licenses or other contracts or agreements with or issued by Persons
other than Holdings, a Subsidiary of Holdings or the Parent Borrower or an
Affiliate of any of the foregoing,(collectively, “Restrictive Agreements”) that
would otherwise be included in the Security Collateral (and such Restrictive
Agreements shall not be deemed to constitute a part of the Security Collateral)
for so long as, and to the extent that, the granting of such a security interest
pursuant hereto would result in a breach, default or termination of such
Restrictive Agreements (in each case, except to the extent that, pursuant to the
Code or other applicable law, the granting of security interests therein can be
made without resulting in a breach, default or termination of such Restrictive
Agreements);

 

(b)                                 any Equipment or other property that would
otherwise be included in the Security Collateral (and such Equipment or other
property shall not be deemed to constitute a part of the Security Collateral) if
such Equipment or other property (x) (A) is subject to a Lien described in
Subsection 8.14(d) or (e) (with respect to a Lien described in Subsection
8.14(d)) of the Credit Agreement or (B) is subject to a Lien described in clause
(h) with respect to Purchase Money Obligations and Capitalized Lease Obligations
or (o) (with respect to such Liens described in clause (h)) of the definition of
“Permitted

 

22

--------------------------------------------------------------------------------


 

Liens” in the Term Loan Credit Agreement or (y) (A) is subject to any Lien in
described in Subsection 8.14(q) of the Credit Agreement or (B) is subject to any
Lien in respect of Hedging Obligations (as defined in the Term Loan Credit
Agreement) permitted by Subsection 8.6 of the Term Loan Credit Agreement as a
“Permitted Lien” pursuant to clause (h) of the definition thereof in the Term
Loan Credit Agreement (but in each case only for so long as such Liens are in
place), and such Equipment or other property consists solely of (i) cash, Cash
Equivalents or Temporary Cash Investments, together with proceeds, dividends and
distributions in respect thereof, (ii) any assets relating to such assets,
proceeds, dividends or distributions or to any Hedging Obligations, and/or
(iii) any other assets consisting of, relating to or arising under or in
connection with (1) any Interest Rate Agreements, Currency Agreements or
Commodities Agreements or (2) any other agreements, instruments or documents
related to any Hedging Obligations or to any of the assets referred to in any of
subclauses (i) through (iii) of this subclause (B);

 

(c)                                  any property (and/or related rights and/or
assets) that (A) would otherwise be included in the Security Collateral (and
such property (and/or related rights and/or assets) shall not be deemed to
constitute a part of the Security Collateral) if such property has been sold or
otherwise transferred in connection with a Sale and Leaseback Transaction
permitted under Subsection 8.5 of the Credit Agreement or clause (x) of the
definition of “Asset Disposition” in the Term Loan Credit Agreement, or (B) is
subject to any Liens permitted under Subsection 8.14 of the Credit Agreement or
Subsection 8.6 of the Term Loan Credit Agreement which relates to property
subject to any such Sale and Leaseback Transaction or general intangibles
related thereto (but only for so long as such Liens are in place), provided
that, notwithstanding the foregoing, a security interest of the Collateral Agent
shall attach to any money, securities or other consideration received by any
Grantor as consideration for the sale or other disposition of such property as
and to the extent such consideration would otherwise constitute Security
Collateral;

 

(d)                                 Capital Stock (including for these purposes
any investment deemed to be Capital Stock for United States tax purposes) which
is described in the proviso to the definition of Pledged Stock;

 

(e)                                  Capital Stock that constitutes de minimis
shares of a Foreign Subsidiary held by any Granting Party as a nominee or in a
similar capacity;

 

(f)                                    any Money, cash, checks, other negotiable
instruments, funds and other evidence of payment held in any Deposit Account of
the Parent Borrower or any of its Subsidiaries in the nature of a security
deposit with respect to obligations for the benefit of the Parent Borrower or
any of its Subsidiaries, which must be held for or returned to the applicable
counterparty under applicable law or pursuant to Contractual Obligations;

 

(g)                                 the Merger Agreement and any rights therein
or arising thereunder (except any proceeds of the Merger Agreement);

 

(h)                                 any interest in leased real property
(including Fixtures related thereto) (and there shall be no requirement to
deliver landlord lien waivers, estoppels or collateral access letters);

 

23

--------------------------------------------------------------------------------


 

(i)                                     any fee interest in owned real property
(including Fixtures related thereto) if the fair market value of such fee
interest is less than $5,000,000 individually;

 

(j)                                     (x) any assets subject to certificate of
title (other than Vehicles) and (y) any Vehicles owned by a Grantor that are
subject to an agreement with a Governmental Authority that validly prohibits the
creation of a security interest or lien thereon or which would be breached or
give any party the right to terminate it as a result of creation of a security
interest or lien, including, without limitation, any restrictions related to any
Municipal Contract Liens;

 

(k)                                  Letter of Credit Rights and Commercial Tort
Claims individually with a value of less than $3,000,000;

 

(l)                                     assets to the extent the granting or
perfecting of a security interest in such assets would result in costs or other
consequences to Holdings or any of its Subsidiaries as reasonably determined in
writing by the Parent Borrower, the Administrative Agent and, to the extent such
assets would otherwise constitute ABL Priority Collateral, the Collateral Agent,
that are excessive in view of the benefits that would be obtained by the Secured
Parties;

 

(m)                               those assets over which the granting of
security interests in such assets would be prohibited by contract permitted
under the Credit Agreement, applicable law or regulation or the organizational
or joint venture documents of any non-wholly owned Subsidiary (including
permitted liens, leases and licenses) (in each case, after giving effect to the
applicable anti-assignment provisions of the Code, other than proceeds and
receivables thereof to the extent that their assignment is expressly deemed
effective under the Code notwithstanding such prohibitions), or to the extent
that such security interests would result in material adverse tax consequences
as reasonably determined in writing by the Parent Borrower and consented to by
the Collateral Agent (such consent not to be unreasonably withheld or delayed)
(it being understood that the Lenders shall not require the Parent Borrower or
any of its subsidiaries to enter into any security agreements or pledge
agreements governed by foreign law);

 

(n)                                 any assets specifically requiring perfection
through control agreements (including cash, deposit accounts or other bank or
securities accounts) other than Loan Party DDAs, Loan Party Concentration
Accounts, the Core Concentration Account and Blocked Accounts (in each case only
to the extent required pursuant to Subsection 4.16 of the Credit Agreement,
provided that no Loan Party shall be required to enter into a control agreement
covering any Government Receivables Deposit Accounts);

 

(o)                                 Foreign Intellectual Property;

 

(p)                                 any aircraft, airframes, aircraft engines or
helicopters, or any Equipment or other assets constituting a part thereof;

 

(q)                                 any Excluded Vehicles;

 

24

--------------------------------------------------------------------------------


 

(r)                                    any property that would not otherwise be
ABL Priority Collateral and is an Excluded Asset (as such term is defined in the
Term Loan Collateral Agreement); and

 

(s)                                  any Capital Stock and other securities of a
Subsidiary to the extent that the pledge of or grant of any other Lien on such
Capital Stock and other securities for the benefit of the holders of Additional
Term Obligations incurred in the form of notes (or the holders of any notes that
restructure, refund, replace or refinance the Term Loans or such Additional Term
Obligations) results in the Company being required to file separate financial
statements of such Subsidiary with the Securities and Exchange Commission (or
any other governmental authority) pursuant to either Rule 3-10 or 3-16 of
Regulation S-X under the Securities Act, or any other law, rule or regulation as
in effect from time to time, but only to the extent necessary to not be subject
to such requirement.

 

For the avoidance of doubt, if any Grantor receives any payment or other amount
under the Merger Agreement, such payment or other amount shall constitute
Collateral when and if actually received by such Grantor, to the extent set
forth in Subsection 3.1.

 

For purposes of this Subsection 3.3, the terms “Commodities Agreements”,
“Currency Agreements”, “Hedging Obligations”, and “Interest Rate Agreements”
shall have the meanings given to such terms in the ABL/Term Loan Intercreditor
Agreement.

 

3.4                                 Intercreditor Relations. Notwithstanding
anything herein to the contrary, it is the understanding of the parties that the
Liens granted pursuant to Subsections 3.1 and 3.2 shall (a) with respect to all
Security Collateral other than Security Collateral constituting ABL Priority
Collateral, (x) prior to the Discharge of Term Loan Obligations (as defined in
the ABL/Term Loan Intercreditor Agreement), be subject and subordinate to the
Liens granted to the Term Loan Agent for the benefit of the Term Loan Secured
Parties to secure the Term Loan Facility Obligations pursuant to the Term Loan
Collateral Agreement and (y) prior to the Discharge of Additional Term
Obligations (as defined in the ABL/Term Loan Intercreditor Agreement), be
subject and subordinate to the Liens granted to any Additional Term Agent for
the benefit of the holders of the Additional Term Obligations to secure the
Additional Term Obligations pursuant to any Additional Term Collateral Documents
as and to the extent provided for therein, and (b) with respect to all Security
Collateral, prior to the Discharge of Additional ABL Obligations (as defined in
the ABL/Term Loan Intercreditor Agreement), be pari passu and equal in priority
to the Liens granted to any Additional ABL Agent for the benefit of the holders
of the applicable Additional ABL Obligations to secure such Additional ABL
Obligations pursuant to the applicable Additional ABL Collateral Documents
(except, in the case of this clause (b), as may be separately otherwise agreed
between the Collateral Agent, on behalf of itself and the Secured Parties, and
any Additional ABL Agent, on behalf of itself and the Additional ABL Secured
Parties represented thereby).  The Collateral Agent acknowledges and agrees that
the relative priority of the Liens granted to the Collateral Agent, the
Administrative Agent, the Term Loan Agent and any Additional Agent shall be
determined solely pursuant to the applicable Intercreditor Agreements, and not
by priority as a matter of law or otherwise.  Notwithstanding anything herein to
the contrary, the Liens and security interest granted to the Collateral Agent
pursuant to this Agreement and the exercise of any right or remedy by the
Collateral Agent hereunder are subject to the provisions of the applicable
Intercreditor Agreements.  In the event of any conflict between the terms of any
Intercreditor Agreement and

 

25

--------------------------------------------------------------------------------


 

this Agreement, the terms of such Intercreditor Agreement shall govern and
control as among (i) the Collateral Agent, the Term Loan Agent and any
Additional Agent, in the case of the ABL/Term Loan Intercreditor Agreement,
(ii) the Collateral Agent and Additional ABL Agent, in the case of the Junior
Lien Intercreditor Agreement, and (iii) the Collateral Agent and any other
secured creditor (or agent therefor) party thereto, in the case of any Other
Intercreditor Agreement.  In the event of any such conflict, each Grantor may
act (or omit to act) in accordance with such Intercreditor Agreement, and shall
not be in breach, violation or default of its obligations hereunder by reason of
doing so.  Notwithstanding any other provision hereof, (x) for so long as Term
Loan Facility Obligations or any Additional Term Obligations remain outstanding,
any obligation hereunder to deliver to the Collateral Agent any Security
Collateral constituting Term Loan Priority Collateral shall be satisfied by
causing such Term Loan Priority Collateral to be delivered to the Term Loan
Agent or the applicable Term Collateral Representative (as defined in the
ABL/Term Loan Intercreditor Agreement) to be held in accordance with the
ABL/Term Loan Intercreditor Agreement and (y) for so long as any Additional ABL
Obligations remain outstanding, any obligation hereunder to deliver to the
Collateral Agent any Security Collateral shall be satisfied by causing such
Security Collateral to be delivered to the applicable Collateral Representative
or any Additional ABL Agent to be held in accordance with the applicable
Intercreditor Agreement.

 

SECTION 4

 

Representations and Warranties

 

4.1                                 Representations and Warranties of Each
Guarantor.  To induce the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder, each Guarantor hereby represents and
warrants to the Collateral Agent and each other Secured Party that the
representations and warranties set forth in Section 5 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which representations and warranties is hereby incorporated
herein by reference, are true and correct in all material respects, and the
Collateral Agent and each other Secured Party shall be entitled to rely on each
of such representations and warranties as if fully set forth herein; provided
that each reference in each such representation and warranty to the Parent
Borrower’s knowledge shall, for the purposes of this Subsection 4.1, be deemed
to be a reference to such Guarantor’s knowledge.

 

4.2                                 Representations and Warranties of Each
Grantor.  To induce the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder, each Grantor hereby represents and
warrants to the Collateral Agent and each other Secured Party that, in each case
after giving effect to the Transactions and subject to Subsection 6.9:

 

4.2.1                        Title; No Other Liens.  Except for the security
interests granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to this Agreement and the other Liens permitted to exist on such
Grantor’s Collateral by the Credit Agreement (including, without limitation,
Subsection 8.14 thereof), such Grantor owns each item of such Grantor’s
Collateral free and clear of any and all Liens.  As of the Closing Date, except
as set forth on Schedule 3, (x) in the case of the ABL Priority Collateral, no

 

26

--------------------------------------------------------------------------------


 

currently effective financing statement or other similar public notice with
respect to any Lien securing Indebtedness on all or any part of such Grantor’s
ABL Priority Collateral is on file or of record in any public office in the
United States of America, any state, territory or dependency thereof or the
District of Columbia and (y) in the case of the Term Loan Priority Collateral,
to the knowledge of such Grantor, no currently effective financing statement or
other similar public notice with respect to any Lien securing Indebtedness on
all or any part of such Grantor’s Term Loan Priority Collateral is on file or of
record in any public office in the United States of America, any state,
territory or dependency thereof or the District of Columbia, except, in each
case, such as have been filed in favor of the Collateral Agent for the benefit
of the Secured Parties pursuant to this Agreement or as are permitted by the
Credit Agreement (including, without limitation, Subsection 8.14 thereof) or any
other Loan Document or for which termination statements will be delivered on the
Closing Date.

 

4.2.2                        Perfected First Priority Liens. (a)  This Agreement
is effective to create, as collateral security for the Obligations of such
Grantor, valid and enforceable Liens on such Grantor’s Security Collateral in
favor of the Collateral Agent for the benefit of the Secured Parties, except as
to enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights’ generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing and (ii) with respect to
Restricted Government Accounts and Government Accounts Receivable, as may be
limited by applicable state or federal laws, rules and regulations.

 

(b)                                                         Except with regard
to (i) Liens (if any) on Specified Assets and (ii) any rights in favor of the
United States government as required by law (if any), upon the completion of the
Filings and, with respect to Instruments, Chattel Paper and Documents upon the
earlier of such Filing or the delivery to and continuing possession by the
Collateral Agent, the Term Loan Agent, the applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement, of all Instruments, Chattel Paper and Documents a
security interest in which is perfected by possession, and the obtaining and
maintenance of “control” (as described in the Code) by the Collateral Agent, the
Administrative Agent, the Term Loan Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for purposes of perfection), in accordance with the applicable
Intercreditor Agreement of all Deposit Accounts, Blocked Accounts, the
Collateral Proceeds Account, Electronic Chattel Paper and Letter of Credit
Rights a security interest in which is perfected by “control”(in the case of
Deposit Accounts and Blocked Accounts to the extent required under Subsection
4.16 of the Credit Agreement) and in the case of Commercial Tort Actions (other
than such Commercial Tort Actions listed on Schedule 6 on the date of this
Agreement, the taking of the actions required by Subsection 5.2.12, the Liens
created pursuant to this Agreement will constitute valid Liens on and (to the
extent provided herein) perfected security interests in such Grantor’s
Collateral in favor of the Collateral Agent for the benefit of the Secured
Parties, and will be prior to all other Liens of all other Persons securing
Indebtedness, in each case other than Permitted Liens (and subject to any
applicable Intercreditor Agreement), and enforceable as such as against all

 

27

--------------------------------------------------------------------------------


 

other Persons other than Ordinary Course Transferees, except to the extent that
the recording of an assignment or other transfer of title to the Collateral
Agent, the Administrative Agent, the Term Loan Agent, the applicable Collateral
Representative or any Additional Agent (in accordance with the applicable
Intercreditor Agreement) or the recording of other applicable documents in the
United States Patent and Trademark Office or United States Copyright Office may
be necessary for perfection or enforceability, and except as to enforcement,
(x) as may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights’ generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing and (y) with respect to
Restricted Government Accounts and Government Accounts Receivable, as may be
limited by applicable state or federal laws, rules and regulations.  As used in
this Subsection 4.2.2(b), the following terms shall have the following meanings:

 

“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, and (iii) any filings after
the Closing Date in any other jurisdiction as may be necessary under any
Requirement of Law.

 

“Financing Statements”: the financing statements delivered to the Collateral
Agent by such Grantor on the Closing Date for filing in the jurisdictions listed
in Schedule 4.

 

“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.

 

“Specified Assets”: the following property and assets of such Grantor:

 

(1)                                  Patents, Patent Licenses, Trademarks and
Trademark Licenses to the extent that (a) Liens thereon cannot be perfected by
the filing of financing statements under the Uniform Commercial Code or by the
filing and acceptance of intellectual property security agreements in the United
States Patent and Trademark Office or (b) such Patents, Patent Licenses,
Trademarks and Trademark Licenses are not, individually or in the aggregate,
material to the business of the Parent Borrower and its Subsidiaries taken as a
whole;

 

(2)                                  Copyrights and Copyright Licenses with
respect thereto and Accounts or receivables arising therefrom to the extent that
(a) Liens thereon cannot be perfected by filing and acceptance of intellectual
property security agreements in the United States

 

28

--------------------------------------------------------------------------------


 

Copyright Office or (b) the Uniform Commercial Code as in effect from time to
time in the relevant jurisdiction is not applicable to the creation or
perfection of Liens thereon;

 

(3)                                  Collateral for which the perfection of
Liens thereon requires filings in or other actions under the laws of
jurisdictions outside of the United States of America, any State, territory or
dependency thereof or the District of Columbia;

 

(4)                                  Goods included in Collateral received by
any Person from any Grantor for “sale or return” within the meaning of
Section 2-326(1)(b) of the Uniform Commercial Code of the applicable
jurisdiction, to the extent of claims of creditors of such Person;

 

(5)                                  Fixtures, Vehicles, any other assets
subject to certificates of title and Money; and Cash Equivalents (except to the
extent maintained in a Blocked Account and other than Cash Equivalents
constituting Investment Property to the extent a security interest is perfected
by the filing of a financing statement under the Uniform Commercial Code);

 

(6)                                  Proceeds of Accounts or Inventory which do
not themselves constitute Collateral or which do not constitute identifiable
Cash Proceeds or which have not yet been transferred to or deposited in the
Collateral Proceeds Account (if any) or to a Blocked Account; and,

 

(7)                                  Uncertificated securities (to the extent a
security interest is not perfected by the filing of a financing statement).

 

4.2.3                Jurisdiction of Organization.  On the date hereof, such
Grantor’s jurisdiction of organization is specified on Schedule 4.

 

4.2.4                                Farm Products.  None of such Grantor’s
Collateral constitutes, or is the Proceeds of, Farm Products.

 

4.2.5                                Accounts Receivable.  The amounts
represented by such Grantor to the Administrative Agent or the other Secured
Parties from time to time as owing by each account debtor or by all account
debtors in respect of such Grantor’s Accounts Receivable constituting Security
Collateral will at such time be the correct amount, in all material respects,
actually owing by such account debtor or debtors thereunder, except to the
extent that appropriate reserves therefor have been established on the books of
such Grantor in accordance with GAAP.  Unless otherwise indicated in writing to
the Administrative Agent, each Account Receivable of such Grantor arises out of
a bona fide sale and delivery of goods or rendition of services by such
Grantor.  Such Grantor has not given any account debtor any deduction in respect
of the amount due under any such Account, except in the ordinary course of
business or as such Grantor may otherwise advise the Administrative Agent in
writing.

 

4.2.6                                Patents, Copyrights and Trademarks. 
Schedule 5 lists all material Trademarks, material Copyrights and material
Patents, in each case, registered in the United States Patent and Trademark
Office or the United States Copyright Office, as applicable, and owned by such
Grantor in its own name as of the date hereof, and all material Trademark
Licenses, all material Copyright Licenses and all material Patent Licenses
(including, without

 

29

--------------------------------------------------------------------------------


 

limitation, material Trademark Licenses for registered Trademarks, material
Copyright Licenses for registered Copyrights and material Patent Licenses for
registered Patents but excluding licenses to commercially available
“off-the-shelf” software) owned by such Grantor in its own name as of the date
hereof, in each case, that is solely United States Intellectual Property.

 

4.3                                 Representations and Warranties of Each
Pledgor.  To induce the Collateral Agent, the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, each Pledgor
hereby represents and warrants to the Collateral Agent and each other Secured
Party that:

 

4.3.1                                Except as provided in Subsection 3.3, the
shares of Pledged Stock pledged by such Pledgor hereunder constitute (i) in the
case of shares of a Domestic Subsidiary, all the issued and outstanding shares
of all classes of the Capital Stock of such Domestic Subsidiary owned by such
Pledgor and (ii) in the case of any Pledged Stock constituting Capital Stock of
any Foreign Subsidiary, such percentage (not more than 65%) as is specified on
Schedule 2 of all the issued and outstanding shares of all classes of the
Capital Stock of each such Foreign Subsidiary owned by such Pledgor.

 

4.3.2                                [Reserved].

 

4.3.3                                Such Pledgor is the record and beneficial
owner of, and has good title to, the Pledged Securities pledged by it hereunder,
free of any and all Liens securing Indebtedness owing to any other Person,
except the security interest created by this Agreement and Permitted Liens.

 

4.3.4                                Upon the delivery to the Collateral Agent,
the Term Loan Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the applicable Intercreditor Agreement,
of the certificates evidencing the Pledged Securities held by such Pledgor
together with executed undated stock powers or other instruments of transfer,
the security interest created in such Pledged Securities constituting
certificated securities by this Agreement, assuming the continuing possession of
such Pledged Securities by the Collateral Agent, the Term Loan Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, will constitute a valid,
perfected first priority (subject, in terms of priority only, to the priority of
the Liens of the Term Loan Agent, the applicable Collateral Representative and
any Additional Agent) security interest in such Pledged Securities to the extent
provided in and governed by the Code, enforceable in accordance with its terms
against all creditors of such Pledgor and any Persons purporting to purchase
such Pledged Securities from such Pledgor to the extent provided in and governed
by the Code, in each case subject to Permitted Liens (and any applicable
Intercreditor Agreement), and except as to enforcement, as may be limited by
applicable domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights’ generally, general equitable principles (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing.

 

30

--------------------------------------------------------------------------------


 

4.3.5                                Upon the earlier of (x) (to the extent a
security interest in uncertificated securities may be perfected by the filing of
a financing statement) the filing of the financing statements listed on Schedule
3 or pursuant to Subsection 7.9 of the Credit Agreement and (y) the obtaining
and maintenance of “control” (as described in the Code) by the Collateral Agent,
the Term Loan Agent, the applicable Collateral Representative or any Additional
Agent (or their respective agents appointed for purposes of perfection), as
applicable, in accordance with the applicable Intercreditor Agreement, of all
Pledged Securities that constitute uncertificated securities, the security
interest created by this Agreement in such Pledged Securities that constitute
uncertificated securities, will constitute a valid, perfected first priority
(subject, in terms of priority only, to the priority of the Liens of the Term
Loan Agent, the applicable Collateral Representative and any Additional Agent)
security interest in such Pledged Securities constituting uncertificated
securities to the extent provided in and governed by the Code, enforceable in
accordance with its terms against all creditors of such Pledgor and any persons
purporting to purchase such Pledged Securities from such Pledgor, to the extent
provided in and governed by the Code, in each case subject to Permitted Liens
(and any applicable Intercreditor Agreement), and except as to enforcement, as
may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights’ generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

4.3.6                                Letter-of-Credit Rights.  Schedule 7 lists
all Letter-of-Credit Rights not constituting Excluded Assets owned by any
Grantor on the date hereof.

 

SECTION 5

 

Covenants

 

5.1                                 Covenants of Each Guarantor.  Each Guarantor
covenants and agrees with the Collateral Agent and the other Secured Parties
that, from and after the date of this Agreement until the earliest to occur of
(i) the date upon which the Loans, any Reimbursement Obligations, and all other
Obligations then due and owing, shall have been paid in full in cash, no Letter
of Credit shall be outstanding (except for Letters of Credit that have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent) and the Commitments shall have terminated, (ii) as to
any Guarantor, the date upon which all the Capital Stock of such Guarantor shall
have been sold or otherwise disposed of (to a Person other than Holdings, the
Parent Borrower or any Restricted Subsidiary) in accordance with the terms of
the Credit Agreement or (iii) as to any Guarantor, the designation of such
Guarantor as an Unrestricted Subsidiary, such Guarantor shall take, or shall
refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no Default or Event of Default
is caused by the failure to take such action or to refrain from taking such
action by such Guarantor or any of its Restricted Subsidiaries.

 

5.2                                 Covenants of Each Grantor.  Subject to
Subsection 6.9, each Grantor covenants and agrees with the Collateral Agent and
the other Secured Parties that, from and after the date of this Agreement until
the earliest to occur of (i) the date upon which the Loans, any Reimbursement
Obligations, and all other Obligations then due and owing shall have been paid

 

31

--------------------------------------------------------------------------------


 

in full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent) and the Commitments shall
have terminated, (ii) as to any Grantor, the date upon which all the Capital
Stock of such Grantor shall have been sold or otherwise disposed of (to a Person
other than Holdings, the Parent Borrower or any Restricted Subsidiary) in
accordance with the terms of the Credit Agreement or (iii) as to any Grantor,
the designation of such Grantor as an Unrestricted Subsidiary:

 

5.2.1                                Delivery of Instruments and Chattel Paper. 
If any amount payable under or in connection with any of such Grantor’s
Collateral shall be or become evidenced by any Instrument or Chattel Paper, such
Grantor shall (except as provided in the following sentence) be entitled to
retain possession of all Collateral of such Grantor evidenced by any Instrument
or Chattel Paper, and shall hold all such Collateral in trust for the Collateral
Agent, for the benefit of the Secured Parties.  In the event that an Event of
Default shall have occurred and be continuing, upon the request of the
Collateral Agent, the Term Loan Agent, the applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement, such Instrument or Chattel Paper shall be promptly
delivered to the Collateral Agent, the Term Loan Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement, duly indorsed in a manner
reasonably satisfactory to the Collateral Agent, the Term Loan Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, to be held as Collateral
pursuant to this Agreement.  Such Grantor shall not permit any other Person to
possess any such Collateral at any time other than in connection with any sale
or other disposition of such Collateral in a transaction permitted by the Credit
Agreement or as contemplated by the Intercreditor Agreements.

 

5.2.2                                [Reserved].

 

5.2.3                                Payment of Obligations.  Such Grantor will
pay and discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all material taxes, assessments and
governmental charges or levies imposed upon such Grantor’s Collateral or in
respect of income or profits therefrom, as well as all material claims of any
kind (including, without limitation, material claims for labor, materials and
supplies) against or with respect to such Grantor’s Collateral, except that no
such tax, assessment, charge, levy or claim need be paid, discharged or
satisfied if the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of such Grantor and except to
the extent that the failure to do so, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

5.2.4                                Maintenance of Perfected Security Interest;
Further Documentation. (a) Such Grantor shall use commercially reasonable
efforts to maintain the security interest created by this Agreement in such
Grantor’s Collateral as a perfected security interest as and to the extent
described in Subsection 4.2.2 and to defend the security interest created by
this Agreement in such Grantor’s Collateral against the claims and demands of
all Persons whomsoever (subject to the other provisions hereof).

 

32

--------------------------------------------------------------------------------


 

(b)                                                         Such Grantor will
furnish to the Collateral Agent from time to time statements and schedules
further identifying and describing such Grantor’s ABL Priority Collateral and
such other reports in connection with such Grantor’s ABL Priority Collateral as
the Collateral Agent may reasonably request in writing, all in reasonable
detail.

 

(c)                                                          At any time and
from time to time, upon the written request of the Collateral Agent, and at the
sole expense of such Grantor, such Grantor will promptly and duly execute and
deliver such further instruments and documents and take such further actions as
the Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Grantor, including, without limitation, the filing of any
financing or continuation statements under the Uniform Commercial Code (or other
similar laws) in effect in any United States jurisdiction with respect to the
security interests created hereby; provided that, notwithstanding any other
provision of this Agreement or any other Loan Document, neither the Parent
Borrower nor any Grantor will be required to (u) assign any rights in Restricted
Government Accounts or Government Accounts Receivable in violation of applicable
state or federal laws, rules and regulations, (v) take any action in any
jurisdiction other than the United States of America, or required by the laws of
any such non-U.S. jurisdiction, or enter into any security agreement or pledge
agreement governed by the laws of any such non-U.S. jurisdiction, in order to
create any security interests (or other Liens) in assets located or titled
outside of the United States of America or to perfect any security interests (or
other Liens) in any Collateral, (w) deliver control agreements with respect to,
or confer perfection by “control” over, any deposit accounts, bank or securities
account or other Collateral, except (A) as required by Subsection 4.16 of the
Credit Agreement and (B) in the case of Collateral that constitutes Capital
Stock or Intercompany Notes in certificated form, delivering such Capital Stock
or Intercompany Notes to the Collateral Agent (or another Person as required
under the ABL/Term Loan Intercreditor Agreement), (x) take any action in order
to perfect any security interests in cash, deposit accounts or securities
accounts constituting Excluded Assets (except to the extent consisting of
proceeds perfected by the filing of a financing statement under the Code),
(y) deliver landlord lien waivers, estoppels or collateral access letters or
(z) file any fixture filing with respect to any security interest in Fixtures
affixed to or attached to any real property constituting Excluded Assets.

 

(d)                                                         The Collateral Agent
may grant extensions of time for the creation and perfection of security
interests in, or the obtaining a delivery of documents or other deliverables
with respect to, particular assets of any Grantor where it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or any other Security Documents.

 

5.2.5                                Changes in Name, Jurisdiction of
Organization, etc.  Such Grantor will give prompt written notice to the
Collateral Agent of any change in its name or jurisdiction of organization
(whether by merger of otherwise) (and in any event within thirty (30) days of
such change); provided that, promptly thereafter such Grantor shall deliver to
the Collateral Agent all additional financing statements and other documents
reasonably necessary to maintain the validity, perfection and priority of the
security interests created hereunder and other documents reasonably requested by
the Collateral Agent to maintain the validity, perfection and priority of the
security interests as and to the extent provided for herein and upon receipt of
such additional financing statements the Collateral Agent shall either promptly

 

33

--------------------------------------------------------------------------------


 

file such additional financing statements or approve the filing of such
additional financing statements by such Grantor.  Upon any such approval such
Grantor shall proceed with the filing of the additional financing statements and
deliver copies (or other evidence of filing) of the additional filed financing
statements to the Collateral Agent.

 

5.2.6                                Notices.  Such Grantor will advise the
Collateral Agent and the Administrative Agent promptly, in reasonable detail,
of:

 

(a)                                                          any Lien (other
than security interests created hereby or Permitted Liens) on any of such
Grantor’s ABL Priority Collateral which would materially adversely affect the
ability of the Collateral Agent to exercise any of its remedies hereunder; and

 

(b)                                                         the occurrence of
any other event which would reasonably be expected to have a material adverse
effect on the security interests in the ABL Priority Collateral created hereby.

 

5.2.7                                Pledged Stock.  In the case of each Grantor
that is an Issuer, such Issuer agrees that (i) it will be bound by the terms of
this Agreement relating to the Pledged Stock issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Collateral Agent promptly in writing of the occurrence of any of the events
described in Subsection 5.3.1 with respect to the Pledged Stock issued by it and
(iii) the terms of Subsections 6.3(c) and 6.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Subsection 6.3(c) or 6.7 with respect to the Pledged Stock issued by it.

 

5.2.8                                Accounts Receivable. (a) With respect to
Accounts Receivable constituting ABL Priority Collateral, such Grantor will not
(i) grant any extension of the time of payment of any of such Grantor’s Accounts
Receivable, (ii) compromise or settle any such Account Receivable for less than
the full amount thereof, (iii) release, wholly or partially, any Person liable
for the payment of any such Account Receivable, (iv) allow any credit or
discount whatsoever on any such Account Receivable or (v) amend, supplement or
modify any such Account Receivable, provided that notwithstanding any of the
above, such extensions, compromises, settlements, releases, credits, discounts,
amendments, supplements or modifications shall be permitted if (A) they occur in
the ordinary course of business (it being acknowledged that each Grantor in the
ordinary course of its business compromises and settles Accounts Receivable for
significantly less than the full amount thereof and routinely gives significant
credits or discounts), (B) they are otherwise permitted by the Loan Documents,
or (C) they would not reasonably be expected to materially adversely affect the
value of the Accounts Receivable constituting ABL Priority Collateral taken as a
whole.

 

(b)                                                         Such Grantor will
deliver to the Collateral Agent a copy of each material demand, notice or
document received by it from any obligor under the Accounts Receivable
constituting ABL Priority Collateral that disputes the validity or
enforceability of more than 5% of the aggregate amount of the then outstanding
Accounts Receivable.

 

5.2.9                                Maintenance of Records. (a) Such Grantor
will keep and maintain at its own cost and expense reasonably satisfactory and
complete records of its Collateral,

 

34

--------------------------------------------------------------------------------


 

including, without limitation, a record of all payments received and all credits
granted with respect to such Collateral; provided that with respect to the Term
Loan Priority Collateral, the satisfactory maintenance of such records shall be
determined in good faith by such Grantor or the Parent Borrower.

 

(b)                                                         In the case of ABL
Priority Collateral, such Grantor shall mark the records referred to in the
preceding clause (a) to evidence this Agreement and the Liens and the security
interests created hereby.

 

5.2.10                          Acquisition of Intellectual Property.  Within
ninety (90) days after the end of each calendar year, such Grantor will notify
the Collateral Agent of any acquisition by such Grantor of (i) any registration
of any material United States Copyright, Patent or Trademark or (ii) any
exclusive rights under a material United States Copyright License, Patent
License or Trademark License constituting Collateral, and shall take such
actions as may be reasonably requested by the Collateral Agent (but only to the
extent such actions are within such Grantor’s control) to perfect the security
interest granted to the Collateral Agent and the other Secured Parties therein,
to the extent provided herein in respect of any United States Copyright, Patent
or Trademark constituting Collateral on the date hereof, by (x) the execution
and delivery of an amendment or supplement to this Agreement (or amendments to
any such agreement previously executed or delivered by such Grantor) and/or
(y) the making of appropriate filings (I) of financing statements under the
Uniform Commercial Code of any applicable jurisdiction and/or (II) in the United
States Patent and Trademark Office, or with respect to Copyrights and Copyright
Licenses, the United States Copyright Office).

 

5.2.11                          [Reserved].

 

5.2.12                          Commercial Tort Actions.  All Commercial Tort
Actions of each Grantor in existence on the date of this Agreement, known to
such Grantor on the date hereof, are described in Schedule 6 hereto.  If any
Grantor shall at any time after the date of this Agreement acquire a Commercial
Tort Action, such Grantor shall promptly notify the Collateral Agent thereof in
a writing signed by such Grantor and describing the details thereof and shall
grant to the Collateral Agent in such writing a security interest therein and in
the proceeds thereof, all upon and subject to the terms of this Agreement.

 

5.2.13                          Deposit Accounts; Etc.  Such Grantor shall take,
or refrain from taking, as the case may be, each action that is necessary to be
taken or not taken, as the case may be, so that no breach of Subsection 4.16 of
the Credit Agreement is caused by the failure to take such action or to refrain
from taking such action by such Grantor or any of its Subsidiaries.

 

5.2.14                          Protection of Trademarks.  Such Grantor shall,
with respect to any Trademarks that are material to the business of such
Grantor, use commercially reasonable efforts not to cease the use of any of such
Trademarks or fail to maintain the level of the quality of products sold and
services rendered under any of such Trademarks at a level at least substantially
consistent with the quality of such products and services as of the date hereof,
and shall use commercially reasonable efforts to take all steps reasonably
necessary to ensure

 

35

--------------------------------------------------------------------------------


 

that licensees of such Trademarks use such consistent standards of quality,
except as would not reasonably be expected to have a Material Adverse Effect.

 

5.2.15                          Protection of Intellectual Property.  Subject to
and except as permitted by the Term Loan Credit Agreement, such Grantor shall
use commercially reasonable efforts not to do any act or omit to do any act
whereby any of the Intellectual Property that is material to the business of
Grantor may lapse, expire, or become abandoned, or unenforceable, except as
would not reasonably be expected to have a Material Adverse Effect.

 

5.2.16                          Assignment of Letter of Credit Rights.  In the
case of any Letter-of-Credit Rights of any Grantor not constituting Excluded
Assets acquired following the Closing Date and constituting ABL Priority
Collateral, such Grantor shall use its commercially reasonable efforts to
promptly obtain the consent of the issuer thereof and any nominated person
thereon to the assignment of the proceeds of the related letter of credit in
accordance with Section 5-114(c) of the Code.

 

5.3                                 Covenants of Each Pledgor.  Each Pledgor
covenants and agrees with the Collateral Agent and the other Secured Parties
that, from and after the date of this Agreement until the earlier to occur of
(i) the Loans, any Reimbursement Obligations, and all other Obligations then due
and owing shall have been paid in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent) and the Commitments shall have terminated, (ii) as to any Pledgor, all
the Capital Stock of such Pledgor shall have been sold or otherwise disposed of
(to a Person other than Holdings, the Parent Borrower or any Restricted
Subsidiary) as permitted under the terms of the Credit Agreement or (iii) the
designation of such Pledgor as an Unrestricted Subsidiary:

 

5.3.1                                Additional Shares.  If such Pledgor shall,
as a result of its ownership of its Pledged Stock, become entitled to receive or
shall receive any stock certificate (including, without limitation, any stock
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), stock option or similar rights in
respect of the Capital Stock of any Issuer, whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Pledgor shall accept the
same as the agent of the Collateral Agent and the other Secured Parties, hold
the same in trust for the Collateral Agent and the other Secured Parties and
deliver the same forthwith to the Collateral Agent (who will hold the same on
behalf of the Secured Parties), or the Term Loan Agent, any applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement, in the exact form received, duly
indorsed by such Pledgor to the Collateral Agent, or the Term Loan Agent, any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, if required, together
with an undated stock power covering such certificate duly executed in blank by
such Grantor, to be held by the Collateral Agent, or the Term Loan Agent, any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, subject to the terms
hereof, as additional collateral security for the

 

36

--------------------------------------------------------------------------------


 

Obligations (subject to Subsection 3.3 and provided that in no event shall there
be pledged, nor shall any Pledgor be required to pledge, more than 65% of any
series of outstanding Capital Stock (including for these purposes any investment
deemed to be Capital Stock for United States tax purposes) of any Foreign
Subsidiary pursuant to this Agreement).  If an Event of Default shall have
occurred and be continuing, any sums paid upon or in respect of the Pledged
Stock upon the liquidation or dissolution of any Issuer (except any liquidation
or dissolution of any Subsidiary of the Parent Borrower in accordance with the
Credit Agreement) shall be paid over to the Collateral Agent, or the Term Loan
Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement to be held
by the Collateral Agent, or the Term Loan Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement subject to the terms hereof as additional
collateral security for the Obligations, and in case any distribution of capital
shall be made on or in respect of the Pledged Stock or any property shall be
distributed upon or with respect to the Pledged Stock pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, be
delivered to the Collateral Agent, or the Term Loan Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement, to be held by the Collateral Agent,
or the Term Loan Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement subject to the terms hereof as additional collateral security for the
Obligations, in each case except as otherwise provided by the applicable
Intercreditor Agreement.  If any sums of money or property so paid or
distributed in respect of the Pledged Stock shall be received by such Pledgor,
such Pledgor shall, until such money or property is paid or delivered to the
Collateral Agent, the Term Loan Agent, the applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement hold such money or property in trust for the Secured
Parties, segregated from other funds of such Pledgor, as additional collateral
security for the Obligations.

 

5.3.2                                [Reserved].

 

5.3.3                                Pledged Notes.  Such Pledgor shall, on the
date of this Agreement (or on such later date upon which it becomes a party
hereto pursuant to Subsection 9.15) deliver to the Collateral Agent, or the Term
Loan Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, all
Pledged Notes then held by such Pledgor, endorsed in blank or, at the request of
the Collateral Agent, endorsed to the Collateral Agent or the Term Loan Agent,
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with the applicable Intercreditor Agreement.  Furthermore, within
ten (10) Business Days after any Pledgor obtains a Pledged Note, such Pledgor
shall cause such Pledged Note to be delivered to the Collateral Agent, the Term
Loan Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, endorsed
in blank or, at the request of the Collateral Agent, or the Term Loan Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, endorsed to the

 

37

--------------------------------------------------------------------------------


 

Collateral Agent, or the Term Loan Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement.

 

5.3.4                                Maintenance of Security Interest.

 

(a)                                                          Such Pledgor shall
use commercially reasonable efforts to defend the security interest created by
this Agreement in such Pledgor’s Pledged Collateral against the claims and
demands of all Persons whomsoever.  At any time and from time to time, upon the
written request of the Collateral Agent and at the sole expense of such Pledgor,
such Pledgor will promptly and duly execute and deliver such further instruments
and documents and take such further actions as the Collateral Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted by such Pledgor
provided that notwithstanding any other provision of this Agreement or any other
Loan Documents, neither the Parent Borrower nor any Pledgor will be required to
(u) assign any rights in Restricted Government Accounts or Government Accounts
Receivable in violation of applicable state or federal laws, rules and
regulations, (v) take any action in any jurisdiction other than the United
States of America, or required by the laws of any such non-U.S. jurisdiction or
enter into any security agreement or pledge agreement governed by the laws of
any such non-U.S. jurisdiction, in order to create any security interests (or
other Liens) in assets located or titled outside of the United States of America
or to perfect any security interests (or other Liens) in any Collateral,
(w) deliver control agreements with respect to, or confer perfection by
“control” over, any deposit accounts, bank or securities account or other
Collateral, except (A) as required by Subsection 4.16 of the Credit Agreement
and (B) in the case of Collateral that constitutes Capital Stock or Intercompany
Notes in certificated form, delivering such Capital Stock or Intercompany Notes
to the Collateral Agent (or another Person as required under the ABL/Term Loan
Intercreditor Agreement), (x) take any action in order to perfect any security
interests in cash, deposit accounts or securities accounts constituting Excluded
Assets (except to the extent consisting of proceeds perfected by the filing of a
financing statement under the Code), (y) deliver landlord lien waivers,
estoppels or collateral access letters or (z) file any fixture filing with
respect to any security interest in Fixtures affixed to or attached to any real
property constituting Excluded Assets.

 

(b)                                                         The Collateral Agent
may grant extensions of time for the creation and perfection of security
interests in, or obtaining or delivery of documents or other deliverables with
respect to, particular assets of any Pledgor where it determines that such
action cannot be accomplished without undue effort or expense by the time or
times at which it would otherwise be required to be accomplished by this
Agreement or any other Security Documents.

 

5.4                                 Covenants of Holdings.  Holdings covenants
and agrees with the Collateral Agent and the other Secured Parties that, from
and after the date of this Agreement until the Loans, any Reimbursement
Obligations, and all other Obligations then due and owing, shall have been paid
in full in cash, no Letter of Credit shall be outstanding (other than Letters of
Credit that have been cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent) and the Commitments shall
have terminated, Holdings shall not conduct, transact or otherwise engage, or
commit to conduct, transact or otherwise engage, in any business or operations
other than (i) transactions contemplated by the Loan Documents or the provision
of administrative, legal, accounting and management services to, or

 

38

--------------------------------------------------------------------------------


 

on behalf of, any of its Subsidiaries, (ii) the acquisition and ownership of the
Capital Stock of any of its Subsidiaries and the exercise of rights and
performance of obligations in connection therewith, (iii) the entry into, and
exercise of rights and performance of obligations in respect of (A) the
Transaction Documents, this Agreement, any other Loan Documents, any Term
Documents and Additional Documents (as defined in the ABL/Term Loan
Intercreditor Agreement) and any other agreement listed on Schedule 8 to which
it is a party, as any such agreements may be amended, supplemented, waived or
otherwise modified from time to time, or replaced, renewed or extended from time
to time in a manner not materially adverse to the Lenders; and any guarantee of
Indebtedness or other obligations of any of its Subsidiaries permitted pursuant
to the Loan Documents; in each case as amended, supplemented waived or otherwise
modified from time to time, and any refinancings, refundings, renewals or
extensions thereof, (B) contracts and agreements with officers, directors and
employees of it or any Subsidiary thereof relating to their employment or
directorships, (C) insurance policies and related contracts and agreements, and
(D) equity subscription agreements, registration rights agreements, voting and
other stockholder agreements, engagement letters, underwriting agreements and
other agreements in respect of its equity securities or any offering, issuance
or sale thereof, including but not limited to in respect of the Management
Subscription Agreements, (iv) the offering, issuance, sale and repurchase or
redemption of, and dividends or distributions on its equity securities, (v) the
filing of registration statements, and compliance with applicable reporting and
other obligations, under federal, state or other securities laws, (vi) the
listing of its equity securities and compliance with applicable reporting and
other obligations in connection therewith, (vii) the retention of (and the entry
into, and exercise of rights and performance of obligations in respect of,
contracts and agreements with) transfer agents, private placement agents,
underwriters, counsel, accountants and other advisors and consultants,
(viii) the performance of obligations under and compliance with its certificate
of incorporation and by-laws, or any applicable law, ordinance, regulation,
rule, order, judgment, decree or permit, including, without limitation, as a
result of or in connection with the activities of its Subsidiaries, (ix) the
incurrence and payment of its operating and business expenses and any taxes for
which it may be liable, (x) making loans to or other Investments in, or
incurrence of Indebtedness from, its Subsidiaries as and to the extent not
prohibited by the Credit Agreement, (xi) the merger or consolidation into any
Parent Entity; provided that if Holdings is not the surviving entity, such
Parent Entity undertakes the obligations of Holdings under the Loan Documents
and (xii) other activities incidental or related to the foregoing.  This
Subsection 5.4 shall not be construed to limit the incurrence of Indebtedness by
Holding to any Person (subject to the preceding clause (x)).

 

SECTION 6

 

Remedial Provisions

 

6.1                                 Certain Matters Relating to Accounts. (a) At
any time and from time to time after the occurrence and during the continuance
of an Event of Default, subject to any applicable Intercreditor Agreement, the
Collateral Agent shall have the right to make test verifications of the Accounts
Receivable constituting Collateral in any reasonable manner and through any
reasonable medium that it reasonably considers advisable, and the relevant
Grantor shall furnish all such assistance and information as the Collateral
Agent may reasonably require in connection with such test verifications.  At any
time and from time to time after the

 

39

--------------------------------------------------------------------------------


 

occurrence and during the continuance of an Event of Default, subject to any
applicable Intercreditor Agreement, upon the Collateral Agent’s reasonable
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others reasonably satisfactory to the
Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts Receivable constituting Collateral.

 

(b)                                                         The Collateral Agent
hereby authorizes each Grantor to collect such Grantor’s Accounts Receivable
constituting Collateral and the Collateral Agent may curtail or terminate said
authority at any time, without limiting the Collateral Agent’s rights under
Subsection 4.16 of the Credit Agreement, after the occurrence and during the
continuance of an Event of Default specified in Subsection 9.1(a) of the Credit
Agreement, subject to any applicable Intercreditor Agreement.  If required by
the Collateral Agent at any time, without limiting the Collateral Agent’s rights
under Subsection 4.16 of the Credit Agreement, after the occurrence and during
the continuance of an Event of Default specified in Subsection 9.1(a) of the
Credit Agreement, subject to any applicable Intercreditor Agreement, any
Proceeds constituting payments or other cash proceeds of Accounts Receivable
constituting Collateral, when collected by such Grantor, (i) shall be forthwith
(and, in any event, within two (2) Business Days of receipt by such Grantor)
deposited in, or otherwise transferred by such Grantor to, the Collateral
Proceeds Account, subject to withdrawal by the Collateral Agent for the account
of the Secured Parties only as provided in Subsection 6.5, and (ii) until so
turned over, shall be held by such Grantor in trust for the Collateral Agent and
the other Secured Parties, segregated from other funds of such Grantor.  All
Proceeds constituting collections or other cash proceeds of Accounts Receivable
constituting Collateral while held by the Collateral Account Bank (or by any
Grantor in trust for the benefit of the Collateral Agent and the other Secured
Parties) shall continue to be collateral security for all of the Obligations and
shall not constitute payment thereof until applied as hereinafter provided.  At
any time when an Event of Default specified in Subsection 9.1(a) of the Credit
Agreement has occurred and is continuing, subject to any applicable
Intercreditor Agreement, at the Collateral Agent’s election, each of the
Collateral Agent and the Administrative Agent may apply all or any part of the
funds on deposit in the Collateral Proceeds Account established by the relevant
Grantor to the payment of the Obligations of such Grantor then due and owing,
such application to be made as set forth in Subsection 6.5.  So long as no Event
of Default has occurred and is continuing, the funds on deposit in the
Collateral Proceeds Account shall be remitted as provided in Subsection 6.1(d).

 

(c)                                                          At any time and
from time to time after the occurrence and during the continuance of an Event of
Default specified in Subsection 9.1(a) of the Credit Agreement, subject to any
applicable Intercreditor Agreement, at the Collateral Agent’s request, each
Grantor shall deliver to the Collateral Agent copies or, if required by the
Collateral Agent for the enforcement thereof or foreclosure thereon, originals
of all documents held by such Grantor evidencing, and relating to, the
agreements and transactions which gave rise to such Grantor’s Accounts
Receivable constituting Collateral, including, without limitation, all
statements relating to such Grantor’s Accounts Receivable constituting
Collateral and all orders, invoices and shipping receipts.

 

(d)                                 So long as no Event of Default has occurred
and is continuing, the Collateral Agent shall instruct the Collateral Account
Bank to promptly remit any funds on

 

40

--------------------------------------------------------------------------------


 

deposit in each Grantor’s Collateral Proceeds Account to a Blocked Account of
such Grantor, maintained in compliance with the provisions of Subsection 4.16 of
the Credit Agreement.  In the event that an Event of Default has occurred and is
continuing, subject to any applicable Intercreditor Agreement, the Collateral
Agent and the Grantors agree that the Collateral Agent, at its option, may
require that each Collateral Proceeds Account of each Grantor be established at
the Collateral Agent or at another institution reasonably acceptable to the
Collateral Agent.  Subject to Subsection 4.16 of the Credit Agreement, each
Grantor shall have the right, at any time and from time to time, to withdraw
such of its own funds from its own Blocked Accounts, and to maintain such
balances in its Blocked Accounts, as it shall deem to be necessary or desirable.

 

6.2                                 Communications with Obligors; Grantors
Remain Liable. (a) The Collateral Agent in its own name or in the name of
others, may at any time and from time to time after the occurrence and during
the continuance of an Event of Default specified in Subsection 9.1(a) of the
Credit Agreement, subject to any applicable Intercreditor Agreement, communicate
with obligors under the Accounts Receivable (other than Government Accounts
Receivable prior to assignment thereof established by or pursuant to the order
of a court of competent jurisdiction) constituting Collateral and parties to the
Contracts (in each case, to the extent constituting Collateral) to verify with
them to the Collateral Agent’s satisfaction the existence, amount and terms of
any Accounts Receivable or Contracts.

 

(b)                                                         Upon the request of
the Collateral Agent at any time after the occurrence and during the continuance
of an Event of Default specified in Subsection 9.1(a) of the Credit Agreement,
subject to any applicable Intercreditor Agreement, each Grantor shall notify
obligors on such Grantor’s Accounts Receivable and parties to such Grantor’s
Contracts (in each case, to the extent constituting Collateral, and with respect
to Restricted Government Accounts only if an assignment thereof has been
established by the order of a court of competent jurisdiction) that such
Accounts Receivable and such Contracts have been assigned to the Collateral
Agent, for the benefit of the Secured Parties, and that payments in respect
thereof shall be made directly to the Collateral Agent.

 

(c)                                                          Anything herein to
the contrary notwithstanding, each Grantor shall remain liable under each of
such Grantor’s Accounts Receivable to observe and perform all the conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto.  None of the Collateral
Agent, the Administrative Agent or any other Secured Party shall have any
obligation or liability under any Account Receivable (or any agreement giving
rise thereto) by reason of or arising out of this Agreement or the receipt by
the Collateral Agent or any other Secured Party of any payment relating thereto,
nor shall the Collateral Agent or any other Secured Party be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Account Receivable (or any agreement giving rise thereto) to make any payment,
to make any inquiry as to the nature or the sufficiency of any payment received
by it or as to the sufficiency of any performance by any party thereunder, to
present or file any claim, to take any action to enforce any performance or to
collect the payment of any amounts that may have been assigned to it or to which
it may be entitled at any time or times.

 

41

--------------------------------------------------------------------------------


 

6.3                                 Pledged Stock. (a) Unless an Event of
Default shall have occurred and be continuing and the Collateral Agent shall
have given notice to the relevant Pledgor of the Collateral Agent’s intent to
exercise its corresponding rights pursuant to Subsection 6.3(b), each Pledgor
shall be permitted to receive all cash dividends and distributions paid in
respect of the Pledged Stock (subject to the last two sentences of Subsection
5.3.1) and all payments made in respect of the Pledged Notes, and to exercise
all voting and corporate rights with respect to the Pledged Stock.

 

(b)                                                         If an Event of
Default shall occur and be continuing and the Collateral Agent shall give
written notice of its intent to exercise such rights to the relevant Pledgor or
Pledgors (i) the Collateral Agent, or the Term Loan Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the terms of each applicable Intercreditor Agreement, shall have the right
to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Pledged Stock and make application thereof to the Obligations of
the relevant Pledgor as provided in the Credit Agreement consistent with
Subsection 6.5, and (ii) any or all of the Pledged Stock shall be registered in
the name of the Collateral Agent, the Term Loan Agent, the applicable Collateral
Representative or any Additional Agent or the respective nominee thereof, and
the Collateral Agent, the Term Loan Agent, the applicable Collateral
Representative or any Additional Agent, as applicable or acting through its
respective nominee, if applicable, in accordance with the terms of each
applicable Intercreditor Agreement, may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Pledged Stock at any meeting of
shareholders of the relevant Issuer or Issuers or otherwise and (y) any and all
rights of conversion, exchange, subscription and any other rights, privileges or
options pertaining to such Pledged Stock as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Stock upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by the relevant Pledgor or the Collateral Agent, or
the Term Loan Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the terms of each applicable
Intercreditor Agreement, of any right, privilege or option pertaining to such
Pledged Stock, and in connection therewith, the right to deposit and deliver any
and all of the Pledged Stock with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Collateral Agent, the Term Loan Agent, the applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with the terms of each
applicable Intercreditor Agreement, may reasonably determine), all without
liability to the maximum extent permitted by applicable law (other than for its
gross negligence or willful misconduct) except to account for property actually
received by it, but the Collateral Agent, or the Term Loan Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the terms of each applicable Intercreditor Agreement, shall have no duty,
to any Pledgor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing, provided that the
Collateral Agent, or the Term Loan Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
terms of each applicable Intercreditor Agreement, shall not exercise any voting
or other consensual rights pertaining to the Pledged Stock in any way that would
constitute an exercise of the remedies described in Subsection 6.6 other than in
accordance with Subsection 6.6.

 

42

--------------------------------------------------------------------------------


 

(c)                                                          Each Pledgor hereby
authorizes and instructs each Issuer or maker of any Pledged Securities pledged
by such Pledgor hereunder to (i) comply with any instruction received by it from
the Collateral Agent in writing with respect to Capital Stock in such Issuer
that (x) states that an Event of Default has occurred and is continuing and
(y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Pledgor, and each Pledgor agrees that
each Issuer or maker shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Pledged Securities directly to the Collateral Agent.

 

6.4                                 Proceeds to Be Turned Over to the Collateral
Agent.  In addition to the rights of the Collateral Agent specified in
Subsection 6.1 with respect to payments of Accounts Receivable constituting
Collateral, if an Event of Default shall occur and be continuing, and the
Collateral Agent shall have instructed any Grantor to do so, all Proceeds of
Collateral received by such Grantor consisting of cash, checks and other Cash
Equivalent items shall be held by such Grantor in trust for the Collateral Agent
and the other Secured Parties hereto, or the Term Loan Agent and the other Term
Loan Secured Parties or any Additional Agent and the other applicable Additional
Secured Parties (as defined in the applicable Intercreditor Agreement), or the
applicable Collateral Representative, as applicable, in accordance with the
terms of the applicable Intercreditor Agreement, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Collateral Agent, or the Term Loan Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for purposes of perfection), in accordance with the terms of
the applicable Intercreditor Agreement, in the exact form received by such
Grantor (duly indorsed by such Grantor to the Collateral Agent, the Term Loan
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the terms of the applicable Intercreditor
Agreement, if required).  All Proceeds of Collateral received by the Collateral
Agent hereunder shall be held by the Collateral Agent in the relevant Collateral
Proceeds Account maintained under its sole dominion and control.  All Proceeds
of Collateral while held by the Collateral Agent in such Collateral Proceeds
Account (or by the relevant Grantor in trust for the Collateral Agent and the
other Secured Parties) shall continue to be held as collateral security for all
the Obligations of such Grantor and shall not constitute payment thereof until
applied as provided in Subsection 6.5.

 

6.5                                 Application of Proceeds.  It is agreed that
if an Event of Default shall occur and be continuing, any and all Proceeds of
the relevant Granting Party’s Collateral (as defined in the Credit Agreement)
received by the Collateral Agent (whether from the relevant Granting Party or
otherwise) shall be held by the Collateral Agent for the benefit of the Secured
Parties as collateral security for the Obligations of the relevant Granting
Party (whether matured or unmatured), and/or then or at any time thereafter may,
in the sole discretion of the Collateral Agent, subject to each applicable
Intercreditor Agreement, shall be applied by the Collateral Agent against the
Obligations of the relevant Granting Party then due and owing in the order of
priority set forth in Subsection 10.14 of the Credit Agreement.

 

6.6                                 Code and Other Remedies.  If an Event of
Default shall occur and be continuing, the Collateral Agent, on behalf of the
Secured Parties, may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Obligations to the extent permitted by

 

43

--------------------------------------------------------------------------------


 

applicable law, all rights and remedies of a secured party under the Code and
under any other applicable law and in equity.  Without limiting the generality
of the foregoing, to the extent permitted by applicable law, the Collateral
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Granting Party or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances, forthwith collect, receive, appropriate and realize upon the
Security Collateral, or any part thereof, and/or may forthwith, subject to any
existing reserved rights or licenses, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Security Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Collateral Agent or any other Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk.  To the extent permitted by law, the Collateral Agent or any other
Secured Party shall have the right, upon any such sale or sales, to purchase the
whole or any part of the Security Collateral so sold, free of any right or
equity of redemption in such Granting Party, which right or equity is hereby
waived and released.  Each Granting Party further agrees, at the Collateral
Agent’s request (subject to the Intercreditor Agreements), to assemble the
Security Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Granting
Party’s premises or elsewhere.  The Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this Subsection 6.6, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Security
Collateral or in any way relating to the Security Collateral or the rights of
the Collateral Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations of the relevant Granting Party then due and
owing, in the order of priority specified in Subsection 6.5, and only after such
application and after the payment by the Collateral Agent of any other amount
required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the Code, need the Collateral Agent account for the
surplus, if any, to such Granting Party.  To the extent permitted by applicable
law, (i) such Granting Party waives all claims, damages and demands it may
acquire against the Collateral Agent or any other Secured Party arising out of
the repossession, retention or sale of the Security Collateral, other than any
such claims, damages and demands that may arise from the gross negligence or
willful misconduct of any of the Collateral Agent or such other Secured Party,
and (ii) if any notice of a proposed sale or other disposition of Security
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

6.7                                 Registration Rights. (a) If the Collateral
Agent shall determine to exercise its right to sell any or all of the Pledged
Stock pursuant to Subsection 6.6, and if in the reasonable opinion of the
Collateral Agent it is necessary or reasonably advisable to have the Pledged
Stock, or that portion thereof to be sold, registered under the provisions of
the Securities Act, the relevant Pledgor will use its reasonable best efforts to
cause the Issuer thereof to (i) execute and deliver, and use its reasonable best
efforts to cause the directors and officers of such Issuer to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts as may be, in the reasonable opinion of the Collateral Agent,
necessary or advisable to register such Pledged Stock, or that portion thereof
to be sold, under the

 

44

--------------------------------------------------------------------------------


 

provisions of the Securities Act, (ii) use its reasonable best efforts to cause
the registration statement relating thereto to become effective and to remain
effective for a period of not more than one year from the date of the first
public offering of such Pledged Stock, or that portion thereof to be sold, and
(iii) make all amendments thereto and/or to the related prospectus which, in the
reasonable opinion of the Collateral Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto.  Such
Pledgor agrees to use its reasonable best efforts to cause such Issuer to comply
with the provisions of the securities or “Blue Sky” laws of any and all states
and the District of Columbia that the Collateral Agent shall reasonably
designate and to make available to its security holders, as soon as practicable,
an earnings statement (which need not be audited) that will satisfy the
provisions of Section 11(a) of the Securities Act.

 

(b)                                                         Such Pledgor
recognizes that the Collateral Agent may be unable to effect a public sale of
any or all such Pledged Stock, by reason of certain prohibitions contained in
the Securities Act and applicable state securities laws or otherwise, and may be
compelled to resort to one or more private sales thereof to a restricted group
of purchasers which will be obliged to agree, among other things, to acquire
such securities for their own account for investment and not with a view to the
distribution or resale thereof.  Such Pledgor acknowledges and agrees that any
such private sale may result in prices and other terms less favorable than if
such sale were a public sale and, notwithstanding such circumstances, to the
extent permitted by applicable law, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Collateral
Agent shall not be under any obligation to delay a sale of any of the Pledged
Stock for the period of time necessary to permit the Issuer thereof to register
such securities for public sale under the Securities Act, or under applicable
state securities laws, even if such Issuer would agree to do so.

 

(c)                                                          Such Pledgor agrees
to use its reasonable best efforts to do or cause to be done all such other acts
as may be necessary to make such sale or sales of all or any portion of such
Pledged Stock pursuant to this Subsection 6.7 valid and binding and in
compliance with any and all other applicable Requirements of Law.  Such Pledgor
further agrees that a breach of any of the covenants contained in this
Subsection 6.7 will cause irreparable injury to the Collateral Agent and the
Lenders, that the Collateral Agent and the Lenders have no adequate remedy at
law in respect of such breach and, as a consequence, that each and every
covenant contained in this Subsection 6.7 shall be specifically enforceable
against such Pledgor, and to the extent permitted by applicable law, such
Pledgor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants [except for a defense that no Event
of Default has occurred or is continuing under the Credit Agreement].

 

6.8                                 Waiver; Deficiency.  Each Granting Party
shall remain liable for any deficiency if the proceeds of any sale or other
disposition of the Security Collateral are insufficient to pay in full, the
Loans, Reimbursement Obligations constituting Obligations of such Granting Party
and, to the extent then due and owing, all other Obligations of such Granting
Party and the reasonable fees and disbursements of any attorneys employed by the
Collateral Agent or any other Secured Party to collect such deficiency.

 

6.9                                 Enforcement Limitation.  Notwithstanding
anything to the contrary contained in this Agreement or any Loan Document, in
the absence of a court order by a court of

 

45

--------------------------------------------------------------------------------


 

competent jurisdiction, neither the Collateral Agent nor the Administrative
Agent nor any Secured Party shall have a right to directly collect, direct the
transfer of, or otherwise enforce against any applicable Governmental Authority
with respect to Restricted Government Accounts or Government Accounts Receivable
owing by such Governmental Authority and pledged as Collateral hereunder.

 

SECTION 7

 

The Collateral Agent

 

7.1                                 Collateral Agent’s Appointment as
Attorney-in-Fact, etc. (a) Each Granting Party hereby irrevocably constitutes
and appoints the Collateral Agent and any authorized officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Granting
Party and in the name of such Granting Party or in its own name, for the purpose
of carrying out the terms of this Agreement, subject to the limitation on
enforcement set forth in Subsection 6.9, to take any and all appropriate action
and to execute any and all documents and instruments that may be reasonably
necessary or desirable to accomplish the purposes of this Agreement to the
extent permitted by applicable law, provided that the Collateral Agent agrees
not to exercise such power except upon the occurrence and during the continuance
of any Event of Default, and in accordance with and subject to each applicable
Intercreditor Agreement.  Without limiting the generality of the foregoing and
subject to the limitation on enforcement set forth in Subsection 6.9, at any
time when an Event of Default has occurred and is continuing (in each case to
the extent permitted by applicable law and subject to each applicable
Intercreditor Agreement), (x) each Pledgor hereby gives the Collateral Agent the
power and right, on behalf of such Pledgor, without notice or assent by such
Pledgor, to execute, in connection with any sale provided for in Subsection 6.6
or 6.7, any endorsements, assessments or other instruments of conveyance or
transfer with respect to such Pledgor’s Pledged Collateral, and (y) each Grantor
hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following (with respect to Restricted Government Accounts only after assignment
thereof has been established by or pursuant to the order of a court of competent
jurisdiction):

 

(i)                                     in the name of such Grantor or its own
name, or otherwise, take possession of and indorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Account Receivable of such Grantor that constitutes Collateral or with
respect to any other Collateral of such Grantor and file any claim or take any
other action or institute any proceeding in any court of law or equity or
otherwise deemed appropriate by the Collateral Agent for the purpose of
collecting any and all such moneys due under any Account Receivable of such
Grantor that constitutes Collateral or with respect to any other Collateral of
such Grantor whenever payable;

 

(ii)                                  in the case of any Copyright, Patent, or
Trademark constituting Collateral of such Grantor, execute and deliver any and
all agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to such Grantor to evidence the Collateral Agent’s and the
Lenders’ security interest in such Copyright, Patent, or

 

46

--------------------------------------------------------------------------------


 

Trademark and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby, and such Grantor hereby consents to the
non-exclusive royalty free use by the Collateral Agent of any Copyright, Patent
or Trademark owned by such Grantor included in the Collateral for the purposes
of disposing of any ABL Priority Collateral;

 

(iii)                               pay or discharge taxes and Liens, other than
Liens permitted under this Agreement or the other Loan Documents, levied or
placed on the Collateral of such Grantor, effect any repairs or any insurance
called for by the terms of this Agreement and pay all or any part of the
premiums therefor and the costs thereof; and

 

(iv)                              (A) direct any party liable for any payment
under any of the Collateral of such Grantor to make payment of any and all
moneys due or to become due thereunder directly to the Collateral Agent or as
the Collateral Agent shall direct; (B) ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral of such
Grantor; (C) sign and indorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral of such Grantor or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any Collateral
of such Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Collateral Agent may deem appropriate;
(G) subject to any existing reserved rights or licenses, assign any Copyright,
Patent or Trademark constituting Collateral of such Grantor (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), for such term or terms, on such conditions, and in such manner, as
the Collateral Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral of such Grantor as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral of such Grantor and the
Collateral Agent’s and the other Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

(b)                                                         The reasonable
expenses of the Collateral Agent incurred in connection with actions undertaken
as provided in this Subsection 7.1, together with interest thereon at a rate per
annum equal to the rate per annum at which interest would then be payable on
past due ABR Loans that are Revolving Credit Loans under the Credit Agreement,
from the date of payment by the Collateral Agent to the date reimbursed by the
relevant Granting Party, shall be payable by such Granting Party to the
Collateral Agent on demand.

 

47

--------------------------------------------------------------------------------


 

(c)                                                          Each Granting Party
hereby ratifies all that said attorney shall lawfully do or cause to be done by
virtue hereof.  All powers, authorizations and agencies contained in this
Agreement are coupled with an interest and are irrevocable as to the relevant
Granting Party until this Agreement is terminated as to such Granting Party, and
the security interests in the Security Collateral of such Granting Party created
hereby are released.

 

7.2                                 Duty of Collateral Agent.  The Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Security Collateral in its possession, under Section 9-207
of the Code or otherwise, shall be to deal with it in the same manner as the
Collateral Agent deals with similar property for its own account.  None of the
Collateral Agent or any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Security Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any Security
Collateral upon the request of any Granting Party or any other Person or, except
as otherwise provided herein, to take any other action whatsoever with regard to
the Security Collateral or any part thereof.  The powers conferred on the
Collateral Agent and the other Secured Parties hereunder are solely to protect
the Collateral Agent’s and the other Secured Parties’ interests in the Security
Collateral and shall not impose any duty upon the Collateral Agent or any other
Secured Party to exercise any such powers.  The Collateral Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and to the maximum extent permitted
by applicable law, neither they nor any of their officers, directors, employees
or agents shall be responsible to any Granting Party for any act or failure to
act hereunder, except as otherwise provided herein or for their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

7.3                                 Financing Statements.  Pursuant to any
applicable law, each Granting Party authorizes the Collateral Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to such Granting Party’s Security Collateral without
the signature of such Granting Party in such form and in such filing offices as
the Collateral Agent reasonably determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement.  Each Granting Party
authorizes the Collateral Agent to use any collateral description reasonably
determined by the Collateral Agent, including, without limitation, the
collateral description “all personal property” or “all assets” or words of
similar meaning in any such financing statements.  The Collateral Agent agrees
to use its commercially reasonable efforts to notify the relevant Granting Party
of any financing or continuation statement filed by it, provided that any
failure to give such notice shall not affect the validity or effectiveness of
any such filing.

 

7.4                                 Authority of Collateral Agent.  Each
Granting Party acknowledges that the rights and responsibilities of the
Collateral Agent under this Agreement with respect to any action taken by the
Collateral Agent or the exercise or non-exercise by the Collateral Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement or any amendment,
supplement or other modification of this Agreement shall, as between the
Collateral Agent and the Secured Parties, be governed by the Credit Agreement
and by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Collateral Agent and the Granting Parties, the
Collateral

 

48

--------------------------------------------------------------------------------


 

Agent shall be conclusively presumed to be acting as agent for the Secured
Parties with full and valid authority so to act or refrain from acting, and no
Granting Party shall be under any obligation, or entitlement, to make any
inquiry respecting such authority.

 

7.5                                 Right of Inspection.  Upon reasonable
written advance notice to any Grantor and as often as may reasonably be desired,
or at any time and from time to time after the occurrence and during the
continuation of an Event of Default, the Collateral Agent shall have reasonable
access during normal business hours to all the books, correspondence and records
of such Grantor, and the Collateral Agent and its representatives may examine
the same, and to the extent reasonable take extracts therefrom and make
photocopies thereof, and such Grantor agrees to render to the Collateral Agent
at such Grantor’s reasonable cost and expense, such clerical and other
assistance as may be reasonably requested with regard thereto. It being
understood that with respect to any Confidential Healthcare Information
encountered during such access, unless required by law, the Collateral Agent and
its representatives shall not require or perform any act that would cause any
Grantor to violate any laws, regulations or ordinances intended to protect the
privacy rights of healthcare patients, including, without limitation, HIPAA. The
Collateral Agent and its representatives shall also have the right, upon
reasonable advance written notice to such Grantor subject to any lease
restrictions, to enter during normal business hours into and upon any premises
owned, leased or operated by such Grantor where any of such Grantor’s Inventory
or Equipment is located for the purpose of inspecting the same, observing its
use or otherwise protecting its interests therein to the extent not inconsistent
with the provisions of the Credit Agreement and the other Loan Documents (and
subject to each applicable Intercreditor Agreement).

 

SECTION 8

 

Non-Lender Secured Parties

 

8.1                                 Rights to Collateral.  (a) The Non-Lender
Secured Parties shall not have any right whatsoever to do any of the following:
(i) exercise any rights or remedies with respect to the Collateral (such term,
as used in this Section 8, having the meaning assigned to it in the Credit
Agreement) or to direct the Collateral Agent to do the same, including, without
limitation, the right to (A) enforce any Liens or sell or otherwise foreclose on
any portion of the Collateral, (B) request any action, institute any
proceedings, exercise any voting rights, give any instructions, make any
election, notify account debtors or make collections with respect to all or any
portion of the Collateral or (C) release any Granting Party under this Agreement
or release any Collateral from the Liens of any Security Document or consent to
or otherwise approve any such release; (ii) demand, accept or obtain any Lien on
any Collateral (except for Liens arising under, and subject to the terms of,
this Agreement); (iii) vote in any Bankruptcy Case or similar proceeding in
respect of Holdings or any of its Subsidiaries (any such proceeding, for
purposes of this clause (a), a “Bankruptcy”) with respect to, or take any other
actions concerning the Collateral; (iv) receive any proceeds from any sale,
transfer or other disposition of any of the Collateral (except in accordance
with this Agreement); (v) oppose any sale, transfer or other disposition of the
Collateral; (vi) object to any debtor-in-possession financing in any Bankruptcy
which is provided by one or more Lenders among others (including on a priming
basis under Section 364(d) of the Bankruptcy Code); (vii) object to the use of
cash collateral in respect of the Collateral in any Bankruptcy; or (viii) seek,
or object to the Lenders or Agents seeking on an

 

49

--------------------------------------------------------------------------------


 

equal and ratable basis, any adequate protection or relief from the automatic
stay with respect to the Collateral in any Bankruptcy.

 

(b)                                                         Each Non-Lender
Secured Party, by its acceptance of the benefits of this Agreement and the other
Security Documents, agrees that in exercising rights and remedies with respect
to the Collateral, the Collateral Agent and the Lenders, with the consent of the
Collateral Agent, may enforce the provisions of the Security Documents and
exercise remedies thereunder and under any other Loan Documents (or refrain from
enforcing rights and exercising remedies), all in such order and in such manner
as they may determine in the exercise of their sole business judgment.  Such
exercise and enforcement shall include, without limitation, the rights to
collect, sell, dispose of or otherwise realize upon all or any part of the
Collateral, to incur expenses in connection with such collection, sale,
disposition or other realization and to exercise all the rights and remedies of
a secured lender under the Uniform Commercial Code of any applicable
jurisdiction.  The Non-Lender Secured Parties by their acceptance of the
benefits of this Agreement and the other Security Documents hereby agree not to
contest or otherwise challenge any such collection, sale, disposition or other
realization of or upon all or any of the Collateral.  Whether or not a
Bankruptcy Case has been commenced, the Non-Lender Secured Parties shall be
deemed to have consented to any sale or other disposition of any property,
business or assets of Holdings or any of its Subsidiaries and the release of any
or all of the Collateral from the Liens of any Security Document in connection
therewith.

 

(c)                                                          Notwithstanding any
provision of this Subsection 8.1, the Non-Lender Secured Parties shall be
entitled subject to each applicable Intercreditor Agreement to file any
necessary responsive or defensive pleadings in opposition to any motion, claim,
adversary proceeding or other pleadings (A) in order to prevent any Person from
seeking to foreclose on the Collateral or supersede the Non-Lender Secured
Parties’ claim thereto or (B) in opposition to any motion, claim, adversary
proceeding or other pleading made by any Person objecting to or otherwise
seeking the disallowance of the claims of the Non-Lender Secured Parties.  Each
Non-Lender Secured Party, by its acceptance of the benefits of this Agreement,
agrees to be bound by and to comply with each applicable Intercreditor Agreement
and authorizes the Collateral Agent to enter into the Intercreditor Agreements
on its behalf.

 

(d)                                                         Each Non-Lender
Secured Party, by its acceptance of the benefits of this Agreement, agrees that
the Collateral Agent and the Lenders may deal with the Collateral, including any
exchange, taking or release of Collateral, may change or increase the amount of
the Borrower Obligations and/or the Guarantor Obligations, and may release any
Granting Party from its Obligations hereunder, all without any liability or
obligation (except as may be otherwise expressly provided herein) to the
Non-Lender Secured Parties.

 

8.2                                 Appointment of Agent.  Each Non-Lender
Secured Party, by its acceptance of the benefits of this Agreement and the other
Security Documents, shall be deemed irrevocably to make, constitute and appoint
the Collateral Agent, as agent under the Credit Agreement (and all officers,
employees or agents designated by the Collateral Agent) as such Person’s true
and lawful agent and attorney-in-fact, and in such capacity, the Collateral
Agent shall have the right, with power of substitution for the Non-Lender
Secured Parties and in each such Person’s name or otherwise, to effectuate any
sale, transfer or other disposition of the Collateral.  It is understood and
agreed that the appointment of the Collateral Agent as the agent

 

50

--------------------------------------------------------------------------------


 

and attorney-in-fact of the Non-Lender Secured Parties for the purposes set
forth herein is coupled with an interest and is irrevocable.  It is understood
and agreed that the Collateral Agent has appointed the Administrative Agent as
its agent for purposes of perfecting certain of the security interests created
hereunder and for otherwise carrying out certain of its obligations hereunder.

 

8.3                                 Waiver of Claims.  To the maximum extent
permitted by law, each Non-Lender Secured Party waives any claim it might have
against the Collateral Agent or the Lenders with respect to, or arising out of,
any action or failure to act or any error of judgment, negligence, or mistake or
oversight whatsoever on the part of the Collateral Agent or the Lenders or their
respective directors, officers, employees or agents with respect to any exercise
of rights or remedies under the Loan Documents or any transaction relating to
the Collateral (including, without limitation, any such exercise described in
Subsection 8.1(b)), except for any such action or failure to act that
constitutes willful misconduct or gross negligence of such Person.  To the
maximum extent permitted by applicable law, none of the Collateral Agent or any
Lender or any of their respective directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Holdings, any Subsidiary
of Holdings, any Non-Lender Secured Party or any other Person or to take any
other action or forbear from doing so whatsoever with regard to the Collateral
or any part thereof, except for any such action or failure to act that
constitutes willful misconduct or gross negligence of such Person.

 

8.4                                 Designation of Non-Lender Secured Parties. 
The Parent Borrower may from time to time designate a Person as a “Bank Products
Affiliate” or a “Hedging Affiliate” hereunder by written notice to the
Collateral Agent.  Upon being so designated by the Parent Borrower, such Bank
Products Affiliate or Hedging Affiliate (as the case may be) shall be a
Non-Lender Secured Party for the purposes of this Agreement for as long as so
designated by the Parent Borrower; provided that, at the time of the Parent
Borrower’s designation of such Non-Lender Secured Party, the obligations of such
Grantor under the applicable Hedging Agreement or Bank Products Agreement (as
the case may be) have not been designated as Term Loan Facility Obligations,
Additional Term Obligations or Additional ABL Obligations.

 

SECTION 9

 

Miscellaneous

 

9.1                                 Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by each affected Granting Party
and the Collateral Agent, provided that (a) any provision of this Agreement
imposing obligations on any Granting Party may be waived by the Collateral Agent
in a written instrument executed by the Collateral Agent and (b) notwithstanding
anything to the contrary in Subsection 11.1 of the Credit Agreement, no such
waiver and no such amendment or modification shall amend, modify or waive the
definition of “Secured Party” or Subsection 6.5 if such waiver, amendment, or
modification would adversely

 

51

--------------------------------------------------------------------------------


 

affect a Secured Party without the written consent of each such affected Secured
Party.  For the avoidance of doubt, it is understood and agreed that any
amendment, amendment and restatement, waiver, supplement or other modification
of or to any Intercreditor Agreement that would have the effect, directly or
indirectly, through any reference herein to any Intercreditor Agreement or
otherwise, of waiving, amending, supplementing or otherwise modifying this
Agreement, or any term or provision hereof, or any right or obligation of any
Granting Party hereunder or in respect hereof, shall not be given such effect
except pursuant to a written instrument executed by each affected Granting Party
and the Collateral Agent in accordance with this Subsection 9.1.

 

9.2                                 Notices.  All notices, requests and demands
to or upon the Collateral Agent or any Granting Party hereunder shall be
effected in the manner provided for in Subsection 11.2 of the Credit Agreement;
provided that any such notice, request or demand to or upon any Granting Party
shall be addressed to such Granting Party at its notice address set forth on
Schedule 1, unless and until such Granting Party shall change such address by
notice to the Collateral Agent and the Administrative Agent given in accordance
with Subsection 11.2 of the Credit Agreement.

 

9.3                                 No Waiver by Course of Conduct; Cumulative
Remedies.  None of the Collateral Agent or any other Secured Party shall by any
act (except by a written instrument pursuant to Subsection 9.1), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default.  No failure
to exercise, nor any delay in exercising, on the part of the Collateral Agent or
any other Secured Party, any right, power or privilege hereunder shall operate
as a waiver thereof.  No single or partial exercise of any right, power or
privilege hereunder shall preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  A waiver by the Collateral
Agent or any other Secured Party of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy that the
Collateral Agent or such other Secured Party would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

9.4                                 Enforcement Expenses; Indemnification. 
(a) Each Granting Party jointly and severally agrees to pay or reimburse each
Secured Party and the Collateral Agent for all their respective reasonable costs
and expenses incurred in collecting against such Granting Party under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Agreement against such Granting Party and the other Loan Documents to
which such Granting Party is a party, including, without limitation, the
reasonable fees and disbursements of counsel to the Secured Parties, the
Collateral Agent and the Administrative Agent.

 

(b)                                                         Each Grantor jointly
and severally agrees to pay, and to save the Collateral Agent, the
Administrative Agent and the other Secured Parties harmless from, (x) any and
all liabilities with respect to, or resulting from any delay in paying, any and
all stamp, excise, sales or other similar taxes which may be payable or
determined to be payable with respect to any of the Security Collateral or in
connection with any of the transactions contemplated by this Agreement and
(y) any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect

 

52

--------------------------------------------------------------------------------


 

to the execution, delivery, enforcement, performance and administration of this
Agreement (collectively, the “indemnified liabilities”), in each case to the
extent the Parent Borrower would be required to do so pursuant to Subsection
11.5 of the Credit Agreement, and in any event excluding any taxes or other
indemnified liabilities arising from gross negligence, bad faith or willful
misconduct of the Collateral Agent, the Administrative Agent or any other
Secured Party as determined by a court of competent jurisdiction in a final and
nonappealable decision.

 

(c)                                                          The agreements in
this Subsection 9.4 shall survive repayment of the Obligations and all other
amounts payable under the Credit Agreement and the other Loan Documents.

 

9.5                                 Successors and Assigns.  This Agreement
shall be binding upon and shall inure to the benefit of the Granting Parties,
the Collateral Agent and the Secured Parties and their respective successors and
assigns; provided that no Granting Party may assign, transfer or delegate any of
its rights or obligations under this Agreement without the prior written consent
of the Collateral Agent, except as permitted by the Credit Agreement.

 

9.6                                 Set-Off.  Each Granting Party hereby
irrevocably authorizes each of the Administrative Agent and the Collateral Agent
and each other Secured Party at any time and from time to time without notice to
such Granting Party or any other Granting Party, any such notice being expressly
waived by each Granting Party, to the extent permitted by applicable law, upon
the occurrence and during the continuance of an Event of Default under
Subsection 9.1(a) of the Credit Agreement so long as any amount remains unpaid
after it becomes due and payable by such Granting Party hereunder, to set-off
and appropriate and apply against any such amount any and all deposits (general
or special, time or demand, provisional or final) (other than the Collateral
Proceeds Account or any Government Receivables Deposit Accounts (prior to
assignment of the relevant Government Accounts Receivable or the Government
Receivables Deposit Account established by or pursuant to the order of a court
of competent jurisdiction)), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Collateral Agent, the Administrative Agent or such other Secured
Party to or for the credit or the account of such Granting Party , or any part
thereof in such amounts as the Collateral Agent, the Administrative Agent or
such other Secured Party may elect.  The Collateral Agent, the Administrative
Agent and each other Secured Party shall notify such Granting Party promptly of
any such set-off and the application made by the Collateral Agent, the
Administrative Agent or such other Secured Party of the proceeds thereof;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of the Collateral Agent, the
Administrative Agent and each other Secured Party under this Subsection 9.6 are
in addition to other rights and remedies (including, without limitation, other
rights of set-off) which the Collateral Agent, the Administrative Agent or such
other Secured Party may have.

 

9.7                                 Counterparts.  This Agreement may be
executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

 

53

--------------------------------------------------------------------------------


 

9.8                                 Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction; provided that,
with respect to any Pledged Stock issued by a Foreign Subsidiary, all rights,
powers and remedies provided in this Agreement may be exercised only to the
extent that they do not violate any provision of any law, rule or regulation of
any Governmental Authority applicable to any such Pledged Stock or affecting the
legality, validity or enforceability of any of the provisions of this Agreement
against the Pledgor (such laws, rules or regulations, “Applicable Law”) and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any Applicable Law.

 

9.9                                 Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

9.10                           Integration.  This Agreement and the other Loan
Documents represent the entire agreement of the Granting Parties, the Collateral
Agent and the other Secured Parties with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Granting Parties, the Collateral Agent or any other Secured Party relative to
subject matter hereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

9.11                           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

9.12                           Submission to Jurisdiction; Waivers.  Each party
hereto hereby irrevocably and unconditionally:

 

(a)                                                          submits for itself
and its property in any legal action or proceeding relating to this Agreement
and the other Loan Documents to which it is a party to the exclusive general
jurisdiction of the Supreme Court of the State of New York for the County of New
York (the “New York Supreme Court”), and the United States District Court for
the Southern District of New York (the “Federal District Court,” and together
with the New York Supreme Court, the “New York Courts”) and appellate courts
from either of them; provided that nothing in this Agreement shall be deemed or
operate to preclude (i) the Collateral Agent from bringing suit or taking other
legal action in any other jurisdiction to realize on the Collateral or any other
security for the Obligations (in which case any party shall be entitled to
assert any claim or defense, including any claim or defense that this Subsection
9.12 would otherwise require to be asserted in a legal action or proceeding in a
New York Court), or to enforce a judgment or other court order in favor of the
Administrative Agent or the Collateral Agent, (ii) any party from bringing any
legal action or proceeding in any jurisdiction for the recognition and
enforcement of any judgment and (iii) if all such New York Courts decline
jurisdiction over any Person,

 

54

--------------------------------------------------------------------------------


 

or decline (or in the case of the Federal District Court, lack) jurisdiction
over any subject matter of such action or proceeding, a legal action or
proceeding may be brought with respect thereto in another court having
jurisdiction;

 

(b)                                                         consents that any
such action or proceeding may be brought in such courts and waives any objection
that it may now or hereafter have to the venue of any such action or proceeding
in any such court or that such action or proceeding was brought in an
inconvenient forum and agrees not to plead or claim the same;

 

(c)                                                          agrees that service
of process in any such action or proceeding may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to any party at its address specified in Subsection 9.2
or at such other address of which the Collateral Agent and the Administrative
Agent (in the case of any other party hereto) and the Parent Borrower (in the
case of the Collateral Agent and the Administrative Agent) shall have been
notified pursuant thereto;

 

(d)                                                         agrees that nothing
herein shall affect the right to effect service of process in any other manner
permitted by law or (subject to clause (a) above) shall limit the right to sue
in any other jurisdiction; and

 

(e)                                                          without in any way
qualifying the obligations (including any indemnity obligations) of any Granting
Party under the Loan Documents, waives, to the maximum extent not prohibited by
law, any right it may have to claim or recover in any legal action or proceeding
referred to in this Subsection 9.12 any consequential or punitive damages.

 

9.13                           Acknowledgments.  Each Granting Party hereby
acknowledges that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 none of the Collateral Agent, the
Administrative Agent or any other Secured Party has any fiduciary relationship
with or duty to any Granting Party arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Granting Parties, on the one hand, and the Collateral Agent, the Administrative
Agent and the other Secured Parties, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Granting Parties and
the Secured Parties.

 

9.14                           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

55

--------------------------------------------------------------------------------


 

9.15                           Additional Granting Parties.  Each new Subsidiary
of the Parent Borrower that is required to become a party to this Agreement
pursuant to Subsection 7.9(b) or (c) of the Credit Agreement shall become a
Granting Party for all purposes of this Agreement upon execution and delivery by
such Subsidiary of an Assumption Agreement in the form of Annex 2 hereto.  Each
existing Granting Party that is required to become a Pledgor with respect to
Capital Stock of any new Subsidiary of the Parent Borrower pursuant to
Subsection 7.9(b) or (c) of the Credit Agreement shall become a Pledgor with
respect thereto upon execution and delivery by such Granting Party of a
Supplemental Agreement substantially in the form of Annex 3 hereto.

 

9.16                           Releases.  (a) At such time as the Loans, the
Reimbursement Obligations and the other Obligations (other than any Obligations
owing to a Non-Lender Secured Party) then due and owing shall have been paid in
full in cash, the Commitments have been terminated and no Letters of Credit
shall be outstanding (except for Letters of Credit that have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent), all Security Collateral shall be released from the
Liens created hereby, and this Agreement and all obligations (other than those
expressly stated to survive such termination) of the Collateral Agent and each
Granting Party hereunder shall terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Security
Collateral shall revert to the Granting Parties.  At the request and sole
expense of any Granting Party following any such termination, the Collateral
Agent shall deliver to such Granting Party (without recourse and without any
representation or warranty) any Security Collateral held by the Collateral Agent
hereunder, and execute, acknowledge and deliver to such Granting Party such
releases, instruments or other documents (including without limitation UCC
termination statements and certificates and instructions for terminating the
Liens on the Vehicles), and do or cause to be done all other acts, as any
Granting Party shall reasonably request to evidence such termination.

 

(b)                                                         In connection with
any sale or other disposition of Security Collateral permitted by the Credit
Agreement (other than any sale or disposition to another Grantor), the Lien
pursuant to this Agreement on such sold or disposed of Security Collateral shall
be automatically released.  In connection with the sale or other disposition of
all of the Capital Stock of any Granting Party (other than to Holdings, the
Parent Borrower or any Restricted Subsidiary) or the sale or other disposition
of Security Collateral (other than a sale or disposition to another Grantor)
permitted under the Credit Agreement, the Collateral Agent shall, upon receipt
from the Parent Borrower of a written request for the release of such Granting
Party from its Guarantee or the release of the Security Collateral subject to
such sale or other disposition, identifying such Granting Party or the relevant
Security Collateral and the terms of the sale or other disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a certification by the Parent Borrower stating that such
transaction is in compliance with the Credit Agreement and the other Loan
Documents, execute and deliver to the Parent Borrower or the relevant Granting
Party (without recourse and without any representation or warranty), at the sole
cost and expense of such Granting Party, any Security Collateral of such
relevant Granting Party held by the Collateral Agent that is being released, or
the Security Collateral subject to such sale or disposition (as applicable),
and, at the sole cost and expense of such Granting Party, execute, acknowledge
and deliver to such Granting Party such releases, instruments or other documents
(including without limitation UCC termination statements and certificates and
instructions for terminating Liens on Vehicles, if applicable), and do or cause
to

 

56

--------------------------------------------------------------------------------


 

be done all other acts, as the Parent Borrower or such Granting Party shall
reasonably request (x) to evidence or effect the release of such Granting Party
from its Guarantee (if any) and of the Liens created hereby (if any) on such
Granting Party’s Security Collateral or (y) to evidence the release of the
Security Collateral subject to such sale or disposition.

 

(c)                                                          Upon the
designation of any Granting Party as an Unrestricted Subsidiary in accordance
with the provisions of the Credit Agreement, the Lien pursuant to this Agreement
on all Security Collateral of such Granting Party (if any) shall be
automatically released, and the Guarantee (if any) of such Granting Party, and
all obligations of such Granting Party hereunder, shall, terminate, all without
delivery of any instrument or performance of any act by any party, and the
Collateral Agent shall, upon the request of the Parent Borrower or such Granting
Party, deliver to the Parent Borrower or such Granting Party (without recourse
and without any representation or warranty) any Security Collateral of such
Granting Party held by the Collateral Agent hereunder and the Collateral Agent
and the Administrative Agent shall execute, acknowledge and deliver to the
Parent Borrower or such Granting Party (at the sole cost and expense of the
Parent Borrower or such Granting Party) all releases, instruments or other
documents (including without limitation UCC termination statements and
certificates and instructions for terminating Liens on Vehicles, if applicable)
and do or cause to be done all other acts, necessary or reasonably desirable for
the release of such Granting Party from its Guarantee (if any) or the Liens
created hereby (if any) on such Granting Party’s Security Collateral, as
applicable, as the Parent Borrower or such Granting Party may reasonably
request.

 

(d)                                                         Upon (i) any
Security Collateral being or becoming an Excluded Asset or (ii) as to any
Security Collateral constituting Term Priority Collateral, the Discharge of Term
Loan Obligations (as such term is defined in the ABL/Term Loan Intercreditor
Agreement), the Lien pursuant to this Agreement on such Security Collateral
shall be automatically released.  At the request and sole expense of any
Granting Party, the Collateral Agent shall deliver such Security Collateral (if
held by the Collateral Agent) to such Granting Party and execute, acknowledge
and deliver to such Granting Party such releases, instruments or other documents
(including without limitation UCC termination statements and certificates and
instructions for terminating Liens on Vehicles, if applicable), and do or cause
to be done all other acts, as such Granting Party shall reasonably request to
evidence such release.

 

(e)                                                          So long as no Event
of Default has occurred and is continuing, the Collateral Agent shall at the
direction of any applicable Granting Party return to such Granting Party any
proceeds or other property received by it during any Event of Default pursuant
to either Subsection 5.3.1 or 6.4 and not otherwise applied in accordance with
Subsection 6.5.

 

(f)                                    The Collateral Agent shall have no
liability whatsoever to any other Secured Party as the result of any release of
Security Collateral by it in accordance with (or which the Collateral Agent in
good faith believes to be in accordance with) this Subsection 9.16.

 

9.17                           Judgment.  (a) If for the purpose of obtaining
judgment in any court it is necessary to convert a sum due hereunder in one
currency into another currency, the parties hereto agree, to the fullest extent
that they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Collateral Agent could

 

57

--------------------------------------------------------------------------------


 

purchase the first currency with such other currency on the Business Day
preceding the day on which final judgment is given.

 

(b)                                                         The obligations of
any Granting Party in respect of this Agreement to the Collateral Agent, for the
benefit of each holder of Secured Obligations, shall, notwithstanding any
judgment in a currency (the “judgment currency”) other than the currency in
which the sum originally due to such holder is denominated (the “original
currency”), be discharged only to the extent that on the Business Day following
receipt by the Collateral Agent of any sum adjudged to be so due in the judgment
currency, the Collateral Agent may in accordance with normal banking procedures
purchase the original currency with the judgment currency; if the amount of the
original currency so purchased is less than the sum originally due to such
holder in the original currency, such Granting Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Collateral
Agent for the benefit of such holder, against such loss, and if the amount of
the original currency so purchased exceeds the sum originally due to the
Collateral Agent, the Collateral Agent agrees to remit to the Parent Borrower,
such excess.  This covenant shall survive the termination of this Agreement and
payment of the Obligations and all other amounts payable hereunder.

 

[Remainder of page left blank intentionally; Signature page to follow.]

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

 

 

PARENT BORROWER:

 

 

 

 

 

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

 

 

 

CDRT ACQUISITION CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

A1 LEASING, INC.

 

 

ABBOTT AMBULANCE, INC.

 

 

ADAM TRANSPORTATION SERVICE, INC.

 

 

AFFILION, INC.

 

 

AIR AMBULANCE SPECIALISTS, INC.

 

 

AMBULANCE ACQUISITION, INC.

 

 

AMERICAN EMERGENCY PHYSICIANS MANAGEMENT, INC.

 

 

AMERICAN INVESTMENT ENTERPRISES, INC.

 

 

AMERICAN MEDICAL PATHWAYS, INC.

 

 

AMERICAN MEDICAL RESPONSE AMBULANCE SERVICE, INC.

 

 

AMERICAN MEDICAL RESPONSE HOLDINGS, INC.

 

 

AMERICAN MEDICAL RESPONSE MANAGEMENT, INC.

 

 

AMERICAN MEDICAL RESPONSE MID-ATLANTIC, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGES TO ABL GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

GUARANTORS (cont’d):

 

 

 

 

 

AMERICAN MEDICAL RESPONSE NORTHWEST, INC.

 

 

AMERICAN MEDICAL RESPONSE OF COLORADO, INC.

 

 

AMERICAN MEDICAL RESPONSE OF CONNECTICUT, INCORPORATED

 

 

AMERICAN MEDICAL RESPONSE OF GEORGIA, INC.

 

 

AMERICAN MEDICAL RESPONSE OF ILLINOIS, INC.

 

 

AMERICAN MEDICAL RESPONSE OF INLAND EMPIRE

 

 

AMERICAN MEDICAL RESPONSE OF MASSACHUSETTS, INC.

 

 

AMERICAN MEDICAL RESPONSE OF NORTH CAROLINA, INC.

 

 

AMERICAN MEDICAL RESPONSE OF OKLAHOMA, INC.

 

 

AMERICAN MEDICAL RESPONSE OF SOUTH CAROLINA, INC.

 

 

AMERICAN MEDICAL RESPONSE OF SOUTHERN CALIFORNIA

 

 

AMERICAN MEDICAL RESPONSE OF TENNESSEE, INC.

 

 

AMERICAN MEDICAL RESPONSE OF TEXAS, INC.

 

 

AMERICAN MEDICAL RESPONSE WEST

 

 

AMERICAN MEDICAL RESPONSE, INC.

 

 

AMR HOLDCO, INC.

 

 

ARIZONA OASIS ACQUISITION, INC.

 

 

ASSOCIATED AMBULANCE SERVICE, INC.

 

 

ATLANTIC AMBULANCE SERVICES ACQUISITION, INC.

 

 

ATLANTIC/KEY WEST AMBULANCE, INC.

 

 

ATLANTIC/PALM BEACH AMBULANCE, INC.

 

 

BESTPRACTICES, INC.

 

 

BLYTHE AMBULANCE SERVICE

 

 

BROWARD AMBULANCE, INC.

 

 

DESERT VALLEY MEDICAL TRANSPORT, INC.

 

 

EHR MANAGEMENT CO.

 

 

EMCARE ANESTHESIA PROVIDERS, INC.

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGES TO ABL GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

GUARANTORS (cont’d):

 

 

 

 

 

EMCARE HOLDCO, INC.

 

 

EMCARE HOLDINGS INC.

 

 

EMCARE OF CALIFORNIA, INC.

 

 

EMCARE PHYSICIAN PROVIDERS, INC.

 

 

EMCARE PHYSICIAN SERVICES, INC.

 

 

EMCARE, INC.

 

 

EMERGENCY MEDICINE EDUCATION SYSTEMS, INC.

 

 

FIVE COUNTIES AMBULANCE SERVICE, INC.

 

 

FLORIDA EMERGENCY PARTNERS, INC.

 

 

GOLD COAST AMBULANCE SERVICE

 

 

HANK’S ACQUISITION CORP.

 

 

HEALTHCARE ADMINISTRATIVE SERVICES, INC.

 

 

HEMET VALLEY AMBULANCE SERVICE, INC.

 

 

HERREN ENTERPRISES, INC.

 

 

HOLIDAY ACQUISITION COMPANY, INC.

 

 

INTERNATIONAL LIFE SUPPORT, INC.

 

 

KUTZ AMBULANCE SERVICE, INC.

 

 

LIFECARE AMBULANCE SERVICE, INC.

 

 

LIFEFLEET SOUTHEAST, INC.

 

 

MEDEVAC MEDICAL RESPONSE, INC.

 

 

MEDEVAC MIDAMERICA, INC.

 

 

MEDIC ONE AMBULANCE SERVICES, INC.

 

 

MEDIC ONE OF COBB, INC.

 

 

MEDI-CAR AMBULANCE SERVICE, INC.

 

 

MEDI-CAR SYSTEMS, INC.

 

 

MEDICWEST AMBULANCE, INC.

 

 

MEDICWEST HOLDINGS, INC.

 

 

MEDLIFE EMERGENCY MEDICAL SERVICE, INC.

 

 

MERCY AMBULANCE OF EVANSVILLE, INC.

 

 

MERCY LIFE CARE

 

 

MERCY, INC.

 

 

METRO AMBULANCE SERVICE (RURAL), INC.

 

 

METRO AMBULANCE SERVICE, INC.

 

 

METRO AMBULANCE SERVICES, INC.

 

 

METROPOLITAN AMBULANCE SERVICE

 

 

MIDWEST AMBULANCE MANAGEMENT COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGES TO ABL GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

GUARANTORS (cont’d):

 

 

 

 

 

 

 

 

MOBILE MEDIC AMBULANCE SERVICE, INC.

 

 

NEVADA RED ROCK AMBULANCE, INC.

 

 

NEVADA RED ROCK HOLDINGS, INC.

 

 

PARAMED, INC.

 

 

PARK AMBULANCE SERVICE INC.

 

 

PHYSICIAN ACCOUNT MANAGEMENT, INC.

 

 

PHYSICIANS & SURGEONS AMBULANCE SERVICE, INC.

 

 

PROVIDER ACCOUNT MANAGEMENT, INC.

 

 

PUCKETT AMBULANCE SERVICE, INC.

 

 

RADIOLOGY STAFFING SOLUTIONS, INC.

 

 

RADSTAFFING MANAGEMENT SOLUTIONS, INC.

 

 

RANDLE EASTERN AMBULANCE SERVICE, INC.

 

 

REIMBURSEMENT TECHNOLOGIES, INC.

 

 

RIVER MEDICAL INCORPORATED

 

 

SEMINOLE COUNTY AMBULANCE, INC.

 

 

SPRINGS AMBULANCE SERVICE, INC.

 

 

STAT HEALTHCARE, INC.

 

 

SUNRISE HANDICAP TRANSPORT CORP.

 

 

TEK AMBULANCE, INC.

 

 

TIDEWATER AMBULANCE SERVICE, INC.

 

 

TROUP COUNTY EMERGENCY MEDICAL SERVICES, INC.

 

 

V.I.P. PROFESSIONAL SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

CLINICAL PARTNERS MANAGEMENT COMPANY, LLC

 

 

EMS OFFSHORE MEDICAL SERVICES, LLC

 

 

NORTHWOOD ANESTHESIA ASSOCIATES, L.L.C.

 

 

SEAWALL ACQUISITION, LLC

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Manager

 

[SIGNATURE PAGES TO ABL GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

GUARANTORS (cont’d):

 

 

 

 

 

ACCESS 2 CARE, LLC

 

 

 

 

 

 

 

By:

MISSION CARE SERVICES, LLC, as manager of Access 2 Care, LLC

 

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE, INC., as manager of Mission Care Services, LLC

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

AMR BROCKTON, L.L.C.

 

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE OF MASSACHUSETTS, INC., as manager and sole member of
AMR Brockton, L.L.C.

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

AMERICAN MEDICAL RESPONSE DELAWARE VALLEY, LLC

 

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE MID- ATLANTIC, INC., as sole member of American
Medical Response Delaware Valley, LLC

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

APEX ACQUISITION LLC

 

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Apex Acquisition LLC

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGES TO ABL GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

GUARANTORS (cont’d):

 

 

 

 

 

EMS MANAGEMENT LLC

 

 

 

 

 

 

 

By:

EMCARE HOLDCO, INC.,

 

 

 

as member of EMS Management LLC

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

By:

AMR HOLDCO, INC.,

 

 

 

as member of EMS Management LLC

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

EVERRAD, LLC

 

 

 

 

 

 

 

By:

TEMPLETON READINGS, LLC, as sole member of EverRad, LLC

 

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Templeton Readings, LLC

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

MEDASSOCIATES, LLC

 

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of MedAssociates, LLC

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGES TO ABL GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

GUARANTORS (cont’d):

 

 

 

 

 

MISSION CARE OF ILLINOIS, LLC

 

 

 

 

 

 

 

By:

MISSION CARE SERVICES, LLC, as manager of Mission Care of Illinois, LLC

 

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE, INC., as manager of Mission Care Services, LLC

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

MISSION CARE OF MISSOURI, LLC

 

 

 

 

 

 

 

By:

MISSION CARE SERVICES, LLC, as manager of Mission Care of Missouri, LLC

 

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE, INC., as manager of Mission Care Services, LLC

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

MISSION CARE SERVICES, LLC

 

 

 

 

 

 

 

By:

AMERICAN MEDICAL RESPONSE, INC., as manager of Mission Care Services, LLC

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

MSO NEWCO, LLC

 

 

 

 

 

 

 

By:

APEX ACQUISITION LLC, as sole member of MSO Newco, LLC

 

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Apex Acquisition LLC

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGES TO ABL GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

GUARANTORS (cont’d):

 

 

 

 

 

PINNACLE CONSULTANTS MID-ATLANTIC, L.L.C.

 

 

 

 

 

 

 

By:

APEX ACQUISITION LLC, as sole member of Pinnacle Consultants Mid-Atlantic,
L.L.C.

 

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Apex Acquisition LLC

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

PROVIDACARE, L.L.C.

 

 

 

 

 

 

 

By:

AMERICAN MEDICAL PATHWAYS, INC., as sole member of ProvidaCare, L.L.C.

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

REGIONAL EMERGENCY SERVICES, L.P.

 

 

 

 

 

 

 

By:

FLORIDA EMERGENCY PARTNERS, INC., as general partner of Regional Emergency
Services, L.P.

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

SUN DEVIL ACQUISITION LLC

 

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Sun Devil Acquisition LLC

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGES TO ABL GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

GUARANTORS (cont’d):

 

 

 

 

 

TEMPLETON READINGS, LLC

 

 

 

 

 

 

 

By:

EMCARE, INC., as sole member of Templeton Readings, LLC

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGES TO ABL GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

GUARANTORS (cont’d):

 

 

 

 

 

 

 

EMERGENCY MEDICAL SERVICES L.P.

 

 

 

 

 

 

 

By:

EMERGENCY MEDICAL SERVICES CORPORATION, as general partner of Emergency Medical
Services L.P.

 

 

 

 

 

 

 

By:

/s/ William A Sanger

 

 

 

Name:

William A. Sanger

 

 

 

Title:

Chief Executive Officer

 

[SIGNATURE PAGES TO ABL GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

GUARANTORS (cont’d):

 

 

 

 

 

 

 

FOUNTAIN AMBULANCE SERVICE, INC.

 

 

 

 

 

 

 

By:

/s/ Mark E. Bruning

 

 

 

Name:

Mark E. Bruning

 

 

 

Title:

President

 

[SIGNATURE PAGES TO ABL GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

as Collateral Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Carin Keegan

 

 

 

Name:

Carin Keegan

 

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Erin Morrissey

 

 

 

Name:

Erin Morrissey

 

 

 

Title:

Director

 

[SIGNATURE PAGES TO ABL GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Notice of Addresses of Granting Parties

 

6200 S. Syracuse Way
Suite 200
Greenwood Village, Colorado 80111
Attention:  General Counsel
Facsimile:  (303) 495-1800
Telephone:  (303) 495-1200

 

With copies to

 

6200 S. Syracuse Way
Suite 200
Greenwood Village, Colorado 80111
Attention:  Chief Financial Officer
Facsimile:  (303) 495-1800
Telephone:  (303) 495-1200

 

and

 

1717 Main Street
Suite 5200
Dallas, Texas 75201
Attention:  Treasurer
Facsimile:  (214) 712-2731
Telephone:  (214) 712-2475

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Pledged Securities

 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

A1 Leasing, Inc.

 

Common Stock, par value $1.00 per share

 

26 shares of Common Stock

 

Regional Emergency Services, L.P.

 

5

 

100%

Abbott Ambulance, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

Mission Care of Missouri, LLC

 

C-5

 

100%

Access 2 Care, LLC

 

N/A

 

N/A

 

Mission Care Services, LLC

 

N/A

 

100%

Adam Transportation Service, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

4

 

100%

Affilion, Inc.

 

Common Stock, par value $0.0001 per share

 

2,400 shares of Common Stock

 

Sun Devil Acquisition LLC

 

4

 

100%

Air Ambulance Specialists, Inc.

 

Common Stock, no par value

 

1,000 shares of Common Stock

 

American Medical Response, Inc.

 

5

 

100%

Ambulance Acquisition, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

American Emergency Physicians Management, Inc.

 

Common Stock, no par value per share

 

10,520 shares of Common Stock

 

EmCare of California, Inc.

 

17

 

100%

American Investment Enterprises, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

Mercy, Inc.

 

5

 

100%

 

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

American Medical Pathways, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

R-1

 

100%

American Medical Response Ambulance Service, Inc.

 

Common Stock, par value $1.00 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

4

 

100%

American Medical Response Delaware Valley, LLC

 

N/A

 

N/A

 

American Medical Response Mid-Atlantic, Inc.

 

N/A

 

100%

American Medical Response Holdings, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

American Medical Response Management, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

1

 

100%

American Medical Response Mid-Atlantic, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

4

 

100%

American Medical Response Northwest, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

9

 

100%

American Medical Response of Colorado, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

American Medical Response of Connecticut, Incorporated

 

Common Stock, par value $0.01 per share

 

10,000 shares of Common Stock

 

American Medical Response, Inc.

 

3

 

100%

 

3

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

American Medical Response of Georgia, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

1

 

100%

American Medical Response of Illinois, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

American Medical Response of Inland Empire

 

Capital Stock, par value $10.00 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

18

 

100%

American Medical Response of Massachusetts, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

23

 

100%

American Medical Response of North Carolina, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

American Medical Response of Oklahoma, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

1

 

100%

American Medical Response of South Carolina, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

American Medical Response of Southern California

 

Common Stock, par value $100.00 per share

 

486 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

42

 

100%

 

4

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

American Medical Response of Tennessee, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

American Medical Response of Texas, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

1

 

100%

American Medical Response West

 

Common Stock, par value $0.01 per share

 

10,000 shares of Common Stock

 

American Medical Response, Inc.

 

3

 

100%

American Medical Response, Inc.

 

Common Stock, par value $0.01 per share

 

199 shares of Common Stock

 

AMR HoldCo, Inc.

 

R19

 

100%

AMR Brockton, L.L.C.

 

N/A

 

N/A

 

American Medical Response of Massachusetts, Inc.

 

N/A

 

100%

AMR HoldCo, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

Emergency Medical Services L.P.

 

1

 

100%

Apex Acquisition LLC

 

N/A

 

N/A

 

EmCare, Inc.

 

1

 

100%

Arizona Oasis Acquisition, Inc.

 

Common Stock, par value $0.001 per share

 

1,000 shares of Common Stock

 

American Medical Response, Inc.

 

CS-1

 

100%

Associated Ambulance Service, Inc.

 

Capital Stock, par value $0.01 per share

 

1,000 shares of Capital Stock

 

American Medical Response, Inc.

 

16

 

100%

 

5

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

Atlantic Ambulance Services Acquisition, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

R-2

 

100%

Atlantic/Key West Ambulance, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

R-2

 

100%

Atlantic/Palm Beach Ambulance, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

R-2

 

100%

BestPractices, Inc.

 

Common stock, par value $0.001 per share

 

24,113,736 shares of Common Stock

 

Holiday Acquisition Company, Inc.

 

45

 

100%

Blythe Ambulance Service

 

Common stock, no par value

 

100 share of Common Stock

 

Springs Ambulance Service, Inc.

 

6

 

100%

Broward Ambulance, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

R-2

 

100%

Clinical Partners Management Company, LLC

 

N/A

 

N/A

 

EmCare, Inc.

 

003

 

100%

Desert Valley Medical Transport, Inc.

 

Common Stock, no par value listed

 

10 shares of Common Stock

 

American Medical Response of Inland Empire

 

4

 

100%

EHR Management Co.

 

Common Stock, $0.01 per share

 

100 shares of Common Stock

 

EmCare, Inc.

 

2

 

100%

 

6

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

EmCare Anesthesia Providers, Inc.

 

Common Stock, par value $0.01

 

100 shares of Common Stock

 

EmCare, Inc.

 

1

 

100%

EmCare HoldCo, Inc.

 

Common Stock, par $0.01

 

100 shares of Common Stock

 

Emergency Medical Services L.P.

 

1

 

100%

EmCare Holdings Inc.

 

Common Stock, no par value per share

 

1031 shares of Common Stock

 

EmCare HoldCo, Inc.

 

007

 

100%

EmCare of California, Inc.

 

Common Stock, par value $1.00 per share

 

1,000 shares of Common Stock

 

EmCare, Inc.

 

42

 

100%

EmCare Physician Providers, Inc.

 

Common Stock, par value $1.00 per share

 

1,002 shares of Common Stock

 

EmCare, Inc.

 

16

 

100%

EmCare Physician Services, Inc.

 

Common Stock, par value $1.00 per share

 

1,000 shares of Common Stock

 

EmCare, Inc.

 

7

 

100%

EmCare, Inc.

 

Common Stock, par value $0.01 per share

 

1,000 shares of Common Stock

 

EmCare Holdings Inc.

 

002

 

100%

Emergency Medical Services Corporation

 

Common Stock, par value $0.01 per share

 

1,000 shares of Common Stock

 

CDRT Acquisition Corporation

 

CLA3001

 

100%

Emergency Medical Services L.P.

 

N/A

 

N/A

 

Emergency Medical Services Corporation

 

N/A

 

0%

 

7

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage

Pledged

Emergency Medicine Education Systems, Inc.

 

Common Stock, no par value per share

 

1,000 shares of Common Stock

 

EmCare, Inc.

 

3

 

100%

EMS Management LLC

 

N/A

 

N/A

 

AMR HoldCo, Inc. & EmCare HoldCo, Inc.

 

N/A

 

100%

EMS Offshore Medical Services, LLC

 

N/A

 

1,000 units

 

American Medical Response, Inc.

 

1

 

100%

EverRad, LLC

 

N/A

 

300 Units

 

Templeton Readings, LLC

 

1

 

100%

Five Counties Ambulance Service, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

6

 

100%

Florida Emergency Partners, Inc.

 

Common Stock, par value $0.01 per share

 

300 shares of Common Stock

 

American Medical Response, Inc.

 

8

 

100%

Fountain Ambulance Service, Inc.

 

Common Stock, par value $1.00 per share

 

1,000 shares of Common Stock

 

Hank’s Acquisition Corp.

 

4

 

100%

Global Medical Response, Inc.

 

Common Stock, par value $0.001 per share

 

1,000 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

65%

Gold Coast Ambulance Service

 

Capital Stock, no par value

 

80,000 shares of Capital Stock

 

V.I.P. Professional Services, Inc.

 

4

 

100%

Hank’s Acquisition Corp.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

3

 

100%

 

8

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

Healthcare Administrative Services, Inc.

 

Common Stock, par value $1.00 per share

 

1,000 shares of Common Stock

 

EmCare, Inc.

 

3

 

100%

Hemet Valley Ambulance Service, Inc.

 

Common Stock, par value $100.00 per share

 

20 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

6

 

100%

Herren Enterprises, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

8

 

100%

Holiday Acquisition Company, Inc.

 

Common Stock, par value $0.001 per share

 

100 shares of Common Stock

 

EmCare, Inc.

 

01

 

100%

International Life Support, Inc.

 

Common Stock, par value $1.00 per share

 

13,217 shares of Common Stock

 

American Medical Response of Colorado, Inc.

 

11

 

100%

Kutz Ambulance Service, Inc.

 

Common Stock, par value $100.00 per share

 

118 shares of Common Stock

 

American Medical Response, Inc.

 

3

 

100%

LifeCare Ambulance Service, Inc.

 

Common Stock, no par value

 

1,000 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

5

 

100%

LifeFleet Southeast, Inc.

 

Common Stock, par value $0.10 per share

 

5,000 shares of Common Stock

 

American Medical Response, Inc.

 

R-6

 

100%

MedAssociates, LLC

 

N/A

 

N/A

 

EmCare, Inc.

 

003

 

100%

 

9

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate

No.

 

Percentage

Pledged

Medevac Medical Response, Inc.

 

Common Stock, par value $10.00 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

11

 

100%

Medevac MidAmerica, Inc.

 

Common Stock, par value $0.10 per share

 

20 shares of Common Stock

 

American Medical Response, Inc.

 

8

 

100%

Medic One Ambulance Services, Inc.

 

Common Stock, par value $0.01 per share

 

500 shares of Common Stock

 

American Medical Response, Inc.

 

1

 

100%

Medic One of Cobb, Inc.

 

Common Stock, no par value

 

1,000 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

5

 

100%

Medi-Car Ambulance Service, Inc.

 

Common Stock, no par value

 

60 shares of Common Stock

 

Medi-Car Systems, Inc.

 

5

 

100%

Medi-Car Systems, Inc.

 

Common Stock, par value $1.00 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

6

 

100%

MedicWest Ambulance, Inc.

 

Common Stock, par value $0.01 per share

 

80,100 shares of Common Stock

 

MedicWest Holdings, Inc.

 

13

 

100%

MedicWest Holdings, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

Nevada Red Rock Ambulance, Inc.

 

5

 

100%

 

10

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and

Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

MedLife Emergency Medical Service, Inc.

 

Common Stock, par value $1.00 per share

 

1,000 shares of Common Stock

 

Hank’s Acquisition Corp.

 

3

 

100%

Mercy Ambulance of Evansville, Inc.

 

Common Stock, no par value

 

810 shares of Common Stock

 

Paramed, Inc.

 

6

 

100%

Mercy Life Care

 

Common Stock, no par value

 

9,500 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

4

 

100%

Mercy, Inc.

 

Common Stock, no par value

 

150 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

13

 

100%

Metro Ambulance Service (Rural), Inc.

 

Common Stock, par value $0.01 per share

 

500 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

Metro Ambulance Service, Inc.

 

Common Stock, par value $0.01 per share

 

500 shares of Common Stock

 

American Medical Response, Inc.

 

3

 

100%

Metro Ambulance Services, Inc.

 

Common Stock, par value $10.00 per share

 

250 shares of Common Stock

 

American Medical Response, Inc.

 

8

 

100%

Metropolitan Ambulance Service

 

Common Stock, no par value

 

502 shares of Common Stock

 

American Medical Response West

 

30

 

100%

Midwest Ambulance Management Company

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

1

 

100%

 

11

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares

Outstanding

 

Record Owner

 

Certificate

No.

 

Percentage

Pledged

Mission Care of Illinois, LLC

 

N/A

 

N/A

 

Mission Care Services, LLC

 

N/A

 

100%

Mission Care of Missouri, LLC

 

N/A

 

N/A

 

Mission Care Services, LLC

 

N/A

 

100%

Mission Care Services, LLC

 

N/A

 

N/A

 

American Medical Response, Inc.

 

N/A

 

100%

Mobile Medic Ambulance Service, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

2

 

100%

MSO Newco, LLC

 

N/A

 

N/A

 

Apex Acquisition LLC

 

1

 

100%

Nevada Red Rock Ambulance, Inc.

 

Common Stock, par value $0.0001 per share

 

1,000 shares of Common Stock

 

Nevada Red Rock Holdings, Inc.

 

CS-1

 

100%

Nevada Red Rock Holdings, Inc.

 

Common Stock, par value $0.0001 per share

 

1,000 shares of Common Stock

 

American Medical Response, Inc.

 

CS-1

 

100%

Northwood Anesthesia Associates, L.L.C.

 

N/A

 

100 Membership Interest Units

 

EmCare, Inc.

 

1

 

100%

Paramed, Inc.

 

Common Stock, par value $0.20 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

43

 

100%

Park Ambulance Service Inc.

 

Common Stock, par value $100.00 per share

 

50 shares of Common Stock

 

American Medical Response, Inc.

 

3

 

100%

 

12

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares

Outstanding

 

Record Owner

 

Certificate

No.

 

Percentage
Pledged

Physician Account Management, Inc.

 

Common Stock, no par value

 

1,000 shares of Common Stock

 

EmCare Physician Providers, Inc.

 

002

 

100%

Physicians & Surgeons Ambulance Service, Inc.

 

Common Stock, no par value

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

14

 

100%

Pinnacle Consultants Mid-Atlantic, L.L.C.

 

N/A

 

N/A

 

Apex Acquisition LLC

 

MI-1

 

100%

ProvidaCare, L.L.C.

 

N/A

 

N/A

 

American Medical Pathways, Inc.

 

N/A

 

100%

Provider Account Management, Inc.

 

Common Stock, par value $0.01 per share

 

1,000 shares of Common Stock

 

EmCare Physician Services, Inc.

 

001

 

100%

Puckett Ambulance Service, Inc.

 

Common Stock, par value $1.00 per share

 

500 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

3

 

100%

Radiology Staffing Solutions, Inc.

 

Common Stock, par value $0.01 per share

 

1,000 shares of Common Stock

 

EmCare, Inc.

 

1

 

100%

Radstaffing Management Solutions, Inc.

 

Common Stock, par value $0.01 per share

 

1,000 shares

 

EmCare, Inc.

 

1

 

100%

Randle Eastern Ambulance Service, Inc.

 

Capital Stock, par value $10.00 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

26

 

100%

 

13

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

Regional Emergency Services, L.P.

 

N/A

 

N/A

 

Florida Emergency Partners, Inc. & American Medical Response Management, Inc.

 

N/A

 

100%

Reimbursement Technologies, Inc.

 

Common Stock, par value $1.00 per share

 

150 shares of Common Stock

 

EmCare, Inc.

 

5

 

100%

River Medical Incorporated

 

Common Stock, no par value

 

100 shares of Common Stock

 

Arizona Oasis Acquisition, Inc.

 

19

 

100%

Seawall Acquisition, LLC

 

N/A

 

1,000 Membership Interest Units

 

American Medical Response, Inc.

 

1

 

100%

Seminole County Ambulance, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

R-2

 

100%

Springs Ambulance Service, Inc.

 

Common Stock, par value $100.00 per share

 

110 shares of Common Stock

 

American Medical Response, Inc.

 

R-1

 

100%

STAT Healthcare, Inc.

 

Common Stock, par value $0.01 per share

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

122

 

100%

Sun Devil Acquisition LLC

 

N/A

 

N/A

 

EmCare, Inc.

 

1

 

100%

Sunrise Handicap Transport Corp.

 

Common Stock, no par value

 

100 shares of Common Stock

 

American Medical Response, Inc.

 

15

 

100%

 

14

--------------------------------------------------------------------------------


 

Issuer

 

Class of Stock and
Par Value

 

Number of Shares
Outstanding

 

Record Owner

 

Certificate
No.

 

Percentage
Pledged

TEK Ambulance, Inc.

 

Common Stock, no par value

 

1,000 shares of Common Stock

 

American Medical Response Ambulance Service, Inc.

 

3

 

100%

Templeton Readings, LLC

 

N/A

 

N/A

 

EmCare, Inc.

 

1

 

100%

Tidewater Ambulance Service, Inc.

 

Common Stock, par value $1.00 per share

 

100 shares of Common Stock

 

Paramed, Inc.

 

R-10

 

100%

Troup County Emergency Medical Services, Inc.

 

Common Stock, par value $100.00 per share

 

43 shares of Common Stock

 

American Medical Response of Georgia, Inc.

 

4

 

100%

V.I.P. Professional Services, Inc.

 

Common Stock, no par value

 

3,933 shares of Common Stock

 

Seawall Acquisition, LLC

 

12

 

100%

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Perfection Matters

 

I.  Existing Security Interests

 

Debtor

 

Jurisdiction

 

Secured Party /
Other Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File
Number

American Investment Enterprises, Inc.

 

NV SOS

 

American Medical Response , Inc.

 

Equipment

 

10/22/02

 

2002028011-1

 

4/24/07

 

2007012974-3

American Medical Response Northwest, Inc.

 

OR SOS

 

Les Schwab Tire Centers of Portland, Inc.

 

All goods purchased from Secured Party

 

8/5/09

 

8330514

 

 

 

 

American Medical Response of Colorado, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22643876

 

4/24/07

 

20071526101

American Medical Response of Connecticut, Incorporated

 

CT SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

0002166270

 

4/25/07

 

0002451964

American Medical Response of Inland Empire

 

CA SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

02-29560623

 

4/24/07

 

07-71113106

American Medical Response of Massachusetts, Inc.

 

MA Secretary of the Common-wealth

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

200215721620

 

4/24/07

 

200756340850

American Medical Response of South Carolina, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644353

 

4/24/07

 

20071526267

American Medical Response of Southern California

 

CA SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

0229560765

 

4/24/07

 

0771113109

 

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Secured Party /
Other Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File
Number

American Medical Response of Texas, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644312

 

4/24/07

 

20071526119

American Medical Response West

 

CA SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

02-29560759

 

4/24/07

 

07-71113111

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

10/15/01

 

11400212

 

10/5/06

 

63460417

American Medical Response, Inc.

 

DE SOS

 

General Electronic Capital Corporation

 

Equipment

 

11/5/01

 

11594485

 

8/30/02; 10/25/06

 

22251654 (AM); 63726080

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

12/7/01

 

20100697

 

10/25/06

 

63726106

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

1/4/02

 

20279111

 

10/25/06

 

63726122

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

2/15/02

 

20612766

 

10/25/06

 

63726130

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

3/11/02

 

20832174

 

10/25/06

 

63726155

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

4/4/02

 

20845630

 

10/25/06

 

63726171

American Medical Response, Inc.

 

DE SOS

 

Transamerica Equipment Financial Services Corporation

 

Equipment

 

7/23/02

 

21813850

 

4/24/07

 

20071526044

American Medical Response, Inc.

 

DE SOS

 

Transamerica Equipment Financial Services Corporation

 

Equipment

 

7/23/02

 

21813926

 

4/24/07

 

20071526051

American Medical Response, Inc.

 

DE SOS

 

Transamerica Equipment Financial Services Corporation

 

Equipment

 

8/30/02

 

22206112

 

4/17/07

 

20071417939

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

8/30/02

 

2241689

 

4/24/07

 

20071526069

 

17

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Secured Party /
Other Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File
Number

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

10/15/02

 

22671646

 

4/24/07

 

20071526093

American Medical Response, Inc.

 

DE SOS

 

GreatAmerica Capital Corporation

 

Equipment

 

9/28/06

 

63361151

 

 

 

 

American Medical Response, Inc.

 

DE SOS

 

Dolphin Capital Corporation

 

Equipment

 

7/3/07

 

73058988

 

 

 

 

Associated Ambulance Service, Inc.

 

NY DOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

238180

 

4/24/07

 

200704245425679

Associated Ambulance Service, Inc.

 

NY DOS

 

NY State Dep’t of Taxation and Finance

 

$1,028.67

 

4/14/05

 

E-000562067-W004-9

 

 

 

 

Associated Ambulance Service, Inc.

 

NY DOS

 

NY State Dep’t of Taxation and Finance

 

$253.27

 

10/19/05

 

E-000562067-W016-4

 

 

 

 

Associated Ambulance Service, Inc.

 

NY DOS

 

NY State Dep’t of Taxation and Finance

 

$41,149.85

 

10/10/07

 

E-000562067-W023-6

 

 

 

 

Associated Ambulance Service, Inc.

 

NY DOS

 

NY State Dep’t of Taxation and Finance

 

$484.89

 

12/27/07

 

E-000562067-W025-5

 

 

 

 

Associated Ambulance Service, Inc.

 

NY DOS

 

NY State Dep’t of Taxation and Finance

 

$14,061.87

 

7/16/08

 

E-000562067-W026-9

 

 

 

 

Associated Ambulance Service, Inc.

 

NY DOS

 

NY State Dep’t of Taxation and Finance

 

$14,233.98

 

10/29/08

 

E-000562067-W027-4

 

 

 

 

Associated Ambulance Service, Inc.

 

NY DOS

 

NY State Dep’t of Taxation and Finance

 

$14,238.62

 

1/28/09

 

E-000562067-W028-8

 

 

 

 

 

18

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Secured Party /
Other Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File
Number

Atlantic/Key West Ambulance, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644270

 

4/24/07

 

20071526135

Atlantic/Palm Beach Ambulance Inc.

 

DE SOS

 

American Medical Response

 

Equipment

 

10/21/02

 

22644296

 

4/24/07

 

20071526168

BestPractices, Inc.

 

VA State Corporations Commission

 

Mitel Leasing Inc.

 

Equipment

 

7/6/10

 

100706 3932-5

 

 

 

 

Broward Ambulance, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644064

 

4/24/07

 

20071526184

Desert Valley Medical Transport, Inc.

 

CA SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

0229560618

 

4/24/07

 

07-71113113

Emcare Inc.

 

US Dist. Ct. for the Northern Dist. of TX

 

Nutmeg Insurance Company

 

$1019.75 for court costs

 

3/15/07

 

Case Number: 3:05-CV-01551-D

 

 

 

 

Everrad, LLC

 

FL Secured Transaction Registry

 

Town & Country Leasing LLC

 

Leased Goods

 

8/22/07

 

200706348204

 

 

 

 

Five Counties Ambulance Service, Inc.

 

NY DOS

 

NY State Dep’t of Taxation and Finance

 

$985.24

 

1/23/08

 

E-022031262-W004-7

 

 

 

 

International Life Support, Inc.

 

HI Bureau of Conveyances

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

2002-188164

 

4/25/07

 

2007-074154

LifeFleet Southeast, Inc.

 

FL Secured Transaction Registry

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

200202463867

 

4/24/07

 

200705376107

Medevac Medical Response, Inc.

 

MO SOS

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

20020116546J

 

4/24/07

 

20070047413K

 

19

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Secured Party /
Other Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File
Number

Medevac MidAmerica, Inc.

 

MO SOS

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

20020116477A

 

4/24/07

 

20070047414M

Metro Ambulance Service (Rural), Inc

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644163

 

4/24/07

 

20071526200

Mobile Medic Ambulance Service, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644023

 

4/24/07

 

20071526218

Paramed, Inc.

 

MI SOS

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

2002002944-8

 

4/25/07

 

2007065932-8

Physicians & Surgeons Ambulance Service, Inc.

 

OH SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

OH00055570244

 

4/24/07

 

20071140218

Randle Eastern Ambulance Service, Inc.

 

FL Secured Transaction Registry

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

200202463875

 

4/24/07

 

200705376093

Sunrise Handicap Transport Corp.

 

NY DOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

238179

 

4/24/07

 

200704245425693

 

20

--------------------------------------------------------------------------------


 

II.  Closing Date UCC Filings

 

Name of Entity

 

Jurisdiction of
Organization

 

Filing Office

 

Document Filed

CDRT Acquisition Corporation

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

A1 Leasing, Inc.

 

Florida

 

Secured Transaction Registry

 

UCC-1 Financing Statement

Abbott Ambulance, Inc.

 

Missouri

 

Secretary of State

 

UCC-1 Financing Statement

Access 2 Care, LLC

 

Missouri

 

Secretary of State

 

UCC-1 Financing Statement

Adam Transportation Service, Inc.

 

New York

 

Department of State

 

UCC-1 Financing Statement

Affilion, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Air Ambulance Specialists, Inc.

 

Colorado

 

Secretary of State

 

UCC-1 Financing Statement

Ambulance Acquisition, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

American Emergency Physicians Management, Inc.

 

California

 

Secretary of State

 

UCC-1 Financing Statement

American Investment Enterprises, Inc.

 

Nevada

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Pathways, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response Ambulance Service, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response Delaware Valley, LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response Holdings, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response Management, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response Mid-Atlantic, Inc.

 

Pennsylvania

 

Department of State

 

UCC-1 Financing Statement

 

21

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of
Organization

 

Filing Office

 

Document Filed

American Medical Response Northwest, Inc.

 

Oregon

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response of Colorado, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response of Connecticut, Incorporated

 

Connecticut

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response of Georgia, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response of Illinois, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response of Inland Empire

 

California

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response of Massachusetts, Inc.

 

Massachusetts

 

Secretary of the Commonwealth

 

UCC-1 Financing Statement

American Medical Response of North Carolina, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response of Oklahoma, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response of South Carolina, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response of Southern California

 

California

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response of Tennessee, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response of Texas, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response West

 

California

 

Secretary of State

 

UCC-1 Financing Statement

American Medical Response, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

AMR Brockton, L.L.C.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

 

22

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of
Organization

 

Filing Office

 

Document Filed

AMR HoldCo, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Apex Acquisition LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Arizona Oasis Acquisition, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Associated Ambulance Service, Inc.

 

New York

 

Department of State

 

UCC-1 Financing Statement

Atlantic Ambulance Services Acquisition, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Atlantic/Key West Ambulance, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Atlantic/Palm Beach Ambulance, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

BestPractices, Inc.

 

Virginia

 

State Corporation Commission

 

UCC-1 Financing Statement

Blythe Ambulance Service

 

California

 

Secretary of State

 

UCC-1 Financing Statement

Broward Ambulance, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Clinical Partners Management Company, LLC

 

Texas

 

Secretary of State

 

UCC-1 Financing Statement

Desert Valley Medical Transport, Inc.

 

California

 

Secretary of State

 

UCC-1 Financing Statement

EHR Management Co.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

EmCare Anesthesia Providers, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

EmCare HoldCo, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

EmCare Holdings Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

EmCare of California, Inc.

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

23

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of
Organization

 

Filing Office

 

Document Filed

EmCare Physician Providers, Inc.

 

Missouri

 

Secretary of State

 

UCC-1 Financing Statement

EmCare Physician Services, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

EmCare, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Emergency Medical Services Corporation

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Emergency Medical Services L.P.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Emergency Medicine Education Systems, Inc.

 

Texas

 

Secretary of State

 

UCC-1 Financing Statement

EMS Management LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

EMS Offshore Medical Services, LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

EverRad, LLC

 

Florida

 

Secured Transaction Registry

 

UCC-1 Financing Statement

Five Counties Ambulance Service, Inc.

 

New York

 

Department of State

 

UCC-1 Financing Statement

Florida Emergency Partners, Inc.

 

Texas

 

Secretary of State

 

UCC-1 Financing Statement

Fountain Ambulance Service, Inc.

 

Alabama

 

Secretary of State

 

UCC-1 Financing Statement

Gold Coast Ambulance Service

 

California

 

Secretary of State

 

UCC-1 Financing Statement

Hank’s Acquisition Corp.

 

Alabama

 

Secretary of State

 

UCC-1 Financing Statement

Healthcare Administrative Services, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Hemet Valley Ambulance Service, Inc.

 

California

 

Secretary of State

 

UCC-1 Financing Statement

Herren Enterprises, Inc.

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

24

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of
Organization

 

Filing Office

 

Document Filed

Holiday Acquisition Company, Inc.

 

Colorado

 

Secretary of State

 

UCC-1 Financing Statement

International Life Support, Inc.

 

Hawaii

 

Bureau of Conveyances

 

UCC-1 Financing Statement

Kutz Ambulance Service, Inc.

 

Wisconsin

 

Department of Financial Institutions

 

UCC-1 Financing Statement

LifeCare Ambulance Service, Inc.

 

Illinois

 

Secretary of State

 

UCC-1 Financing Statement

LifeFleet Southeast, Inc.

 

Florida

 

Secured Transaction Registry

 

UCC-1 Financing Statement

MedAssociates, LLC

 

Texas

 

Secretary of State

 

UCC-1 Financing Statement

Medevac Medical Response, Inc.

 

Missouri

 

Secretary of State

 

UCC-1 Financing Statement

Medevac MidAmerica, Inc.

 

Missouri

 

Secretary of State

 

UCC-1 Financing Statement

Medic One Ambulance Services, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Medic One of Cobb, Inc.

 

Georgia

 

Cooperative Authority

 

UCC-1 Financing Statement

Medi-Car Ambulance Service, Inc.

 

Florida

 

Secured Transaction Registry

 

UCC-1 Financing Statement

Medi-Car Systems, Inc.

 

Florida

 

Secured Transaction Registry

 

UCC-1 Financing Statement

MedicWest Ambulance, Inc.

 

Nevada

 

Secretary of State

 

UCC-1 Financing Statement

MedicWest Holdings, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

MedLife Emergency Medical Service, Inc.

 

Alabama

 

Secretary of State

 

UCC-1 Financing Statement

Mercy Ambulance of Evansville, Inc.

 

Indiana

 

Secretary of State

 

UCC-1 Financing Statement

Mercy Life Care

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

25

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of
Organization

 

Filing Office

 

Document Filed

Mercy, Inc.

 

Nevada

 

Secretary of State

 

UCC-1 Financing Statement

Metro Ambulance Service (Rural), Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Metro Ambulance Service, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Metro Ambulance Services, Inc.

 

Georgia

 

Cooperative Authority

 

UCC-1 Financing Statement

Metropolitan Ambulance Service

 

California

 

Secretary of State

 

UCC-1 Financing Statement

Midwest Ambulance Management Company

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Mission Care of Illinois, LLC

 

Illinois

 

Secretary of State

 

UCC-1 Financing Statement

Mission Care of Missouri, LLC

 

Missouri

 

Secretary of State

 

UCC-1 Financing Statement

Mission Care Services, LLC

 

Missouri

 

Secretary of State

 

UCC-1 Financing Statement

Mobile Medic Ambulance Service, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

MSO Newco, LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Nevada Red Rock Ambulance, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Nevada Red Rock Holdings, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Northwood Anesthesia Associates, L.L.C.

 

Florida

 

Secured Transaction Registry

 

UCC-1 Financing Statement

Paramed, Inc.

 

Michigan

 

Department of State

 

UCC-1 Financing Statement

Park Ambulance Service Inc.

 

New York

 

Department of State

 

UCC-1 Financing Statement

Physician Account Management, Inc.

 

Florida

 

Secured Transaction Registry

 

UCC-1 Financing Statement

 

26

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of
Organization

 

Filing Office

 

Document Filed

Physicians & Surgeons Ambulance Service, Inc.

 

Ohio

 

Secretary of State

 

UCC-1 Financing Statement

Pinnacle Consultants Mid-Atlantic, L.L.C.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

ProvidaCare, L.L.C.

 

Texas

 

Secretary of State

 

UCC-1 Financing Statement

Provider Account Management, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Puckett Ambulance Service, Inc.

 

Georgia

 

Cooperative Authority

 

UCC-1 Financing Statement

Radiology Staffing Solutions, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Radstaffing Management Solutions, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Randle Eastern Ambulance Service, Inc.

 

Florida

 

Secured Transaction Registry

 

UCC-1 Financing Statement

Regional Emergency Services, L.P.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Reimbursement Technologies, Inc.

 

Pennsylvania

 

Department of State

 

UCC-1 Financing Statement

River Medical Incorporated

 

Arizona

 

Secretary of State

 

UCC-1 Financing Statement

Seawall Acquisition, LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Seminole County Ambulance, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Springs Ambulance Service, Inc.

 

California

 

Secretary of State

 

UCC-1 Financing Statement

STAT Healthcare, Inc.

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Sun Devil Acquisition LLC

 

Delaware

 

Secretary of State

 

UCC-1 Financing Statement

Sunrise Handicap Transport Corp.

 

New York

 

Department of State

 

UCC-1 Financing Statement

 

27

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of
Organization

 

Filing Office

 

Document Filed

TEK Ambulance, Inc.

 

Illinois

 

Secretary of State

 

UCC-1 Financing Statement

Templeton Readings, LLC

 

Maryland

 

State Department of Assessments and Taxation

 

UCC-1 Financing Statement

Tidewater Ambulance Service, Inc.

 

Virginia

 

State Corporation Commission

 

UCC-1 Financing Statement

Troup County Emergency Medical Services, Inc.

 

Georgia

 

Cooperative Authority

 

UCC-1 Financing Statement

V.I.P. Professional Services, Inc.

 

California

 

Secretary of State

 

UCC-1 Financing Statement

 

28

--------------------------------------------------------------------------------


 

III.  Closing Date Intellectual Property Filings

 

A.  Filings with the U.S. Patent and Trademark Office

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
the Closing Date, from American Medical Response, Inc.

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
the Closing Date, from EmCare, Inc.

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
the Closing Date, from Reimbursement Technologies, Inc.

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
the Closing Date, from Emergency Medical Services Corporation

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
the Closing Date, from MedicWest Ambulance, Inc.

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
the Closing Date, from Air Ambulance Specialists, Inc.

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
the Closing Date, from Access 2 Care, LLC.

 

Notice and Confirmation of Grant of Security Interest in Trademarks, dated as of
the Closing Date, from Affilion, Inc.

 

Notice and Confirmation of Grant of Security Interest in Patents, dated as of
the Closing Date, from American Medical Response, Inc.

 

B. Filings with the U.S. Copyright Office

 

Grant of Security Interest in Copyrights, dated as of the Closing Date, from
American Medical Response, Inc.

 

Grant of Security Interest in Copyrights, dated as of the Closing Date, from
American Medical Response Ambulance Service, Inc.

 

Grant of Security Interest in Copyrights, dated as of the Closing Date, from
American Medical Response of Connecticut, Incorporated

 

Grant of Security Interest in Copyrights, dated as of the Closing Date, from
Reimbursement Technologies, Inc.

 

Grant of Security Interest in Copyrights, dated as of the Closing Date, from
Abbott Ambulance, Inc.

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Jurisdiction of Organization

 

Name of Entity

 

Jurisdiction of Organization

CDRT Acquisition Corporation

 

Delaware

A1 Leasing, Inc.

 

Florida

Abbott Ambulance, Inc.

 

Missouri

Access 2 Care, LLC

 

Missouri

Adam Transportation Service, Inc.

 

New York

Affilion, Inc.

 

Delaware

Air Ambulance Specialists, Inc.

 

Colorado

Ambulance Acquisition, Inc.

 

Delaware

American Emergency Physicians Management, Inc.

 

California

American Investment Enterprises, Inc.

 

Nevada

American Medical Pathways, Inc.

 

Delaware

American Medical Response Ambulance Service, Inc.

 

Delaware

American Medical Response Delaware Valley, LLC

 

Delaware

American Medical Response Holdings, Inc.

 

Delaware

American Medical Response Management, Inc.

 

Delaware

American Medical Response Mid-Atlantic, Inc.

 

Pennsylvania

American Medical Response Northwest, Inc.

 

Oregon

American Medical Response of Colorado, Inc.

 

Delaware

American Medical Response of Connecticut, Incorporated

 

Connecticut

American Medical Response of Georgia, Inc.

 

Delaware

American Medical Response of Illinois, Inc.

 

Delaware

American Medical Response of Inland Empire

 

California

American Medical Response of Massachusetts, Inc.

 

Massachusetts

 

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of Organization

American Medical Response of North Carolina, Inc.

 

Delaware

American Medical Response of Oklahoma, Inc.

 

Delaware

American Medical Response of South Carolina, Inc.

 

Delaware

American Medical Response of Southern California

 

California

American Medical Response of Tennessee, Inc.

 

Delaware

American Medical Response of Texas, Inc.

 

Delaware

American Medical Response West

 

California

American Medical Response, Inc.

 

Delaware

AMR Brockton, L.L.C.

 

Delaware

AMR HoldCo, Inc.

 

Delaware

Apex Acquisition LLC

 

Delaware

Arizona Oasis Acquisition, Inc.

 

Delaware

Associated Ambulance Service, Inc.

 

New York

Atlantic Ambulance Services Acquisition, Inc.

 

Delaware

Atlantic/Key West Ambulance, Inc.

 

Delaware

Atlantic/Palm Beach Ambulance, Inc.

 

Delaware

BestPractices, Inc.

 

Virginia

Blythe Ambulance Service

 

California

Broward Ambulance, Inc.

 

Delaware

Clinical Partners Management Company, LLC

 

Texas

Desert Valley Medical Transport, Inc.

 

California

EHR Management Co.

 

Delaware

EmCare Anesthesia Providers, Inc.

 

Delaware

EmCare HoldCo, Inc.

 

Delaware

 

31

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of Organization

EmCare Holdings Inc.

 

Delaware

EmCare of California, Inc.

 

California

EmCare Physician Providers, Inc.

 

Missouri

EmCare Physician Services, Inc.

 

Delaware

EmCare, Inc.

 

Delaware

Emergency Medical Services Corporation

 

Delaware

Emergency Medical Services L.P.

 

Delaware

Emergency Medicine Education Systems, Inc.

 

Texas

EMS Management LLC

 

Delaware

EMS Offshore Medical Services, LLC

 

Delaware

EverRad, LLC

 

Florida

Five Counties Ambulance Service, Inc.

 

New York

Florida Emergency Partners, Inc.

 

Texas

Fountain Ambulance Service, Inc.

 

Alabama

Gold Coast Ambulance Service

 

California

Hank’s Acquisition Corp.

 

Alabama

Healthcare Administrative Services, Inc.

 

Delaware

Hemet Valley Ambulance Service, Inc.

 

California

Herren Enterprises, Inc.

 

California

Holiday Acquisition Company, Inc.

 

Colorado

International Life Support, Inc.

 

Hawaii

Kutz Ambulance Service, Inc.

 

Wisconsin

LifeCare Ambulance Service, Inc.

 

Illinois

LifeFleet Southeast, Inc.

 

Florida

 

32

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of Organization

MedAssociates, LLC

 

Texas

Medevac Medical Response, Inc.

 

Missouri

Medevac MidAmerica, Inc.

 

Missouri

Medic One Ambulance Services, Inc.

 

Delaware

Medic One of Cobb, Inc.

 

Georgia

Medi-Car Ambulance Service, Inc.

 

Florida

Medi-Car Systems, Inc.

 

Florida

MedicWest Ambulance, Inc.

 

Nevada

MedicWest Holdings, Inc.

 

Delaware

MedLife Emergency Medical Service, Inc.

 

Alabama

Mercy Ambulance of Evansville, Inc.

 

Indiana

Mercy Life Care

 

California

Mercy, Inc.

 

Nevada

Metro Ambulance Service (Rural), Inc.

 

Delaware

Metro Ambulance Service, Inc.

 

Delaware

Metro Ambulance Services, Inc.

 

Georgia

Metropolitan Ambulance Service

 

California

Midwest Ambulance Management Company

 

Delaware

Mission Care of Illinois, LLC

 

Illinois

Mission Care of Missouri, LLC

 

Missouri

Mission Care Services, LLC

 

Missouri

Mobile Medic Ambulance Service, Inc.

 

Delaware

MSO Newco, LLC

 

Delaware

Nevada Red Rock Ambulance, Inc.

 

Delaware

 

33

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of Organization

Nevada Red Rock Holdings, Inc.

 

Delaware

Northwood Anesthesia Associates, L.L.C.

 

Florida

Paramed, Inc.

 

Michigan

Park Ambulance Service Inc.

 

New York

Physician Account Management, Inc.

 

Florida

Physicians & Surgeons Ambulance Service, Inc.

 

Ohio

Pinnacle Consultants Mid-Atlantic, L.L.C.

 

Delaware

ProvidaCare, L.L.C.

 

Texas

Provider Account Management, Inc.

 

Delaware

Puckett Ambulance Service, Inc.

 

Georgia

Radiology Staffing Solutions, Inc.

 

Delaware

Radstaffing Management Solutions, Inc.

 

Delaware

Randle Eastern Ambulance Service, Inc.

 

Florida

Regional Emergency Services, L.P.

 

Delaware

Reimbursement Technologies, Inc.

 

Pennsylvania

River Medical Incorporated

 

Arizona

Seawall Acquisition, LLC

 

Delaware

Seminole County Ambulance, Inc.

 

Delaware

Springs Ambulance Service, Inc.

 

California

STAT Healthcare, Inc.

 

Delaware

Sun Devil Acquisition LLC

 

Delaware

Sunrise Handicap Transport Corp.

 

New York

TEK Ambulance, Inc.

 

Illinois

Templeton Readings, LLC

 

Maryland

 

34

--------------------------------------------------------------------------------


 

Name of Entity

 

Jurisdiction of Organization

Tidewater Ambulance Service, Inc.

 

Virginia

Troup County Emergency Medical Services, Inc.

 

Georgia

V.I.P. Professional Services, Inc.

 

California

 

35

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Intellectual Property

 

I.  Copyrights

 

Grantor

 

Title of Work

 

Registration No.

American Medical Response, Inc.

 

MEDS (American medical response)

 

TXu1008380

American Medical Response, Inc.

 

MEDSePCR

 

TXu1214044

American Medical Response Ambulance Service, Inc.

 

Field performance standards: Colorado version, June 1996

 

TXu768097

American Medical Response of Connecticut, Incorporated

 

Emergency medical service field performance standards

 

TX4347806

American Medical Response of Connecticut, Incorporated

 

Transportation services: field performance standards

 

TX4383092

Reimbursement Technologies, Inc.

 

REXPERT; computer software

 

TX3474692

Abbott Ambulance, Inc.

 

Abbott ambulance & Abbott lifeforce EMS patient mobility report

 

TX5093719

 

36

--------------------------------------------------------------------------------


 

II.  Trademarks

 

Grantor

 

Trademark

 

Status

 

App No. / Reg. No.

American Medical Response, Inc.

 

“AMR”, plus design including six-point cross, caduceus

 

Registered

 

2,193,012

American Medical Response, Inc.

 

“American Medical Response”, no design

 

Registered

 

2,193,013

American Medical Response, Inc.

 

“AMR”, plus design including U.S. map, six lines, six-point cross, caduceus

 

Registered

 

2,429,030

American Medical Response, Inc.

 

“NCTI”, plus zig-zag star design, encircled by “National College of Technical
Instruction”

 

Registered

 

3,255,197

American Medical Response, Inc.

 

“National College of Technical Instruction”, no design

 

Registered

 

3,226,157

EmCare, Inc.

 

“EmCare”, no design

 

Registered

 

1,317,259

EmCare, Inc.

 

“EmCare”, plus design

 

Registered

 

2,463,604

Reimbursement Technologies, Inc.

 

“Reimbursement Technologies”, no design

 

Registered

 

2,262,484

Reimbursement Technologies, Inc.

 

Design mark

 

Registered

 

1,929,345

Emergency Medical Services Corporation

 

“Care”, plus design

 

Registered

 

3,789,517

Emergency Medical Services Corporation

 

“EMSC”, no design

 

Registered

 

3,250,779

Emergency Medical Services Corporation

 

“EMSC” and design plus color claims

 

Registered

 

3,533,907

Emergency Medical Services Corporation

 

“EMSC” and design plus color claims

 

Registered

 

3,533,905

Emergency Medical Services Corporation

 

“EMSC” and design, no color claims

 

Registered

 

3,641,991

Emergency Medical Services Corporation

 

“EMSC” and design, no color claims

 

Registered

 

3,671,617

Emergency Medical Services Corporation

 

“RadCare”, no design

 

Registered

 

3,752,044

Emergency Medical Services Corporation

 

“RadCare”, plus design

 

Registered

 

3,795,547

Emergency Medical Services Corporation

 

“It’s all about the Care”, no design

 

Registered

 

3,722,195

Emergency Medical Services Corporation

 

“AnesthesiaCare”, plus design

 

Pending

 

77/871,102

Emergency Medical Services Corporation

 

“AnesthesiaCare”, no design

 

Pending

 

77/871,096

Emergency Medical Services Corporation

 

“EmCare Inpatient Services”, plus design

 

Pending

 

77/871,099

Emergency Medical Services Corporation

 

“EmCare Inpatient Services”, no design

 

Pending

 

77/871,088

MedicWest Ambulance, Inc.

 

“MedicWest”, no design

 

Registered

 

3,211,928

 

37

--------------------------------------------------------------------------------


 

 

Grantor

 

Trademark

 

Status

 

App No. / Reg. No.

MedicWest Ambulance, Inc.

 

“MedicWest”, no design

 

Registered

 

3,216,515

MedicWest Ambulance, Inc.

 

“MedicWest”, no design

 

Registered

 

3,225,904

Air Ambulance Specialists, Inc.

 

“Air Ambulance Specialists, Inc. when quality and trust counts”, plus design

 

Registered

 

3,398,434

Access 2 Care, LLC

 

“Access2Care”, no design

 

Pending

 

77/421,447

Affilion, Inc.

 

“A better ED”, no design

 

Registered

 

3,330,024

Affilion, Inc.

 

“REAT”, no design

 

Registered

 

3,433,776

Affilion, Inc.

 

“DocFirst”, no design

 

Registered

 

3,529,577

Affilion, Inc.

 

“Affilion” and design

 

Registered

 

3,152,572

 

38

--------------------------------------------------------------------------------


 

III.  Patents

 

Grantor

 

Title

 

Status

 

App No. / Reg.
No.

 

App No. / Reg.
No.

American Medical Response, Inc.

 

System and Method for managing requests for medical transportation

 

Pending(1)

 

10-771,178

 

2/2/04

 

 

IV.  Copyright Licenses, Patent Licenses and Trademark Licenses

 

None.

 

--------------------------------------------------------------------------------

(1)     This patent application has been rejected by the United States Patent
and Trademark Office, but American Medical Response, Inc. has appealed the
rejection.

 

39

--------------------------------------------------------------------------------


 

SCHEDULE 6

 

Commercial Tort Claims

 

American Medical Response West, American Medical Response, Inc. v. Paramedics
Plus, LLC, East Texas Medical Center Regional Healthcare System, Inc., Jeffrey
S. Taylor and DOES-10 inclusive (case no.: RG10541623, in the Superior Court of
the State of California in and for the County of Alameda).

 

40

--------------------------------------------------------------------------------


 

SCHEDULE 7

 

Letter-of-Credit Rights

 

None.

 

41

--------------------------------------------------------------------------------


 

SCHEDULE 8

 

Holdings Contracts

 

1.                                       Agreement and Plan of Merger, dated as
of February 13, 2011, among CDRT Acquisition Corporation, CDRT Merger Sub, Inc.
and Emergency Medical Services Corporation.

 

2.                                       Company Disclosure Schedule, dated as
of February 13, 2011, to the Agreement and Plan of Merger among CDRT Acquisition
Corporation, CDRT Merger Sub, Inc. and Emergency Medical Services Corporation.

 

3.                                       Parent Disclosure Schedule, dated as of
February 13, 2011, to the Agreement and Plan of Merger among CDRT Acquisition
Corporation, CDRT Merger Sub, Inc. and Emergency Medical Services Corporation.

 

4.                                       Unitholders Agreement, dated as of
February 13, 2011, by and among CDRT Acquisition Corporation, CDRT Merger
Sub, Inc., Emergency Medical Services Corporation, Emergency Medical Services
L.P., Onex Corporation and the Limited Partners (as defined therein) party
thereto.

 

5.                                       Equity Financing Commitment letter,
dated February 13, 2011, from Clayton, Dubilier & Rice Fund VIII, L.P. to CDRT
Acquisition Corporation.

 

6.                                       Agreement and Consent, to be dated
May 25, 2011, among CDRT Acquisition Corporation, CDRT Merger Sub, Inc., Onex
Partners LP, Onex Partners LLC, Onex US Principals LP, EMS Executive Investco
LLC, Onex EMSC Co-Invest LP, Emergency Medical Services Corporation, Emergency
Medical Services L.P. and Onex Corporation, individually and in its capacity as
trustee.

 

7.                                       Rollover Agreement, to be dated as of
May 25, 2011, between CDRT Acquisition Corporation, CDRT Holding Corporation,
and the members of management of Emergency Medical Services Corporation who
elect to roll over options pursuant to Section 3.04(a) of the Merger
Agreement.(2)

 

8.                                       Indemnity Agreement, to be dated as of
May 25, 2011, between CDRT Acquisition Corporation and Onex Corporation.

 

9.                                       Paymaster Agreement, to be dated as of
May 25, 2011, among CDRT Acquisition Corporation, CDRT Holding Corporation,
Clayton, Dubilier & Rice Fund VIII, L.P., CD&R EMS Co-Investor, L.P., CD&R
Advisor Fund VIII Co-Investor, L.P. and CD&R Friends and Family Fund VIII, L.P.

 

10.                                 Paying Agent Agreement, to be dated as of
May 25, 2011, among CDRT Acquisition Corporation, Emergency Medical Services
Corporation and American Stock Transfer & Trust Company, LLC.

 

11.                                Termination Agreement, to be dated as of
May 25, 2011, among CDRT Acquisition Corporation, Emergency Medical Services
Corporation, Emergency Medical Services L.P., Onex Corporation, Onex Partners
Manager LP, AMR HoldCo, Inc. and EmCare HoldCo, Inc.

 

--------------------------------------------------------------------------------

(2)     CDRT Acquisition Corporation is executing the Rollover Agreement solely
for the purpose of assigning its rights and obligations under Section 3.04(a) of
the Merger Agreement to CDRT Holding Corporation.

 

42

--------------------------------------------------------------------------------


 

ANNEX 1

 

ACKNOWLEDGEMENT AND CONSENT*

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of May 25, 2011 (the “Agreement”; capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Agreement or the Credit Agreement referred to therein, as the case
may be), made by Emergency Medical Services Corporation and the other Granting
Parties party thereto in favor of Deutsche Bank AG New York Branch, as
Collateral Agent and Administrative Agent.  The undersigned agrees for the
benefit of the Collateral Agent, the Administrative Agent and the Lenders as
follows:

 

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

 

The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Subsection 5.3.1 of the Agreement.

 

The terms of Subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Subsection 6.3(c) or 6.7 of the Agreement.

 

 

 

[NAME OF ISSUER]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

[                                    ]

 

 

 

Title:

[                              ]

 

 

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

[                                    ]

 

--------------------------------------------------------------------------------

* This consent is necessary only with respect to any Issuer which is not also a
Granting Party.

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of [                   ], 201[  ], made by
[                                                            ], a
[                            ] corporation (the “Additional Granting Party”), in
favor of DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent (in such
capacity, the “Collateral Agent”) and as administrative agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions from
time to time parties to the Credit Agreement referred to below and the other
Secured Parties (as defined in the Guarantee and Collateral Agreement).  All
capitalized terms not defined herein shall have the meaning ascribed to them in
such the Guarantee and Collateral Agreement referred to below, or if not defined
therein, in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, CDRT Merger Sub, Inc. (“Merger Sub”), a Delaware corporation that was
merged with and into Emergency Medical Services Corporation, a Delaware
corporation (together with its successors and assigns, the “Parent Borrower”),
the Subsidiary Borrowers from time to time party thereto (together with the
Parent Borrower, collectively the “Borrowers” and each individually a
“Borrower”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”), and DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders thereunder and as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties, and the other parties party thereto are parties
to a Credit Agreement, dated as of May 25, 2011 (as amended, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, CDRT Acquisition Corporation,
a Delaware corporation (“Holdings”), the Parent Borrower and certain of its
Subsidiaries are, or are to become, parties to the Guarantee and Collateral
Agreement, dated as of May 25, 2011 (as amended, supplemented, waived or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties;

 

WHEREAS, the Additional Granting Party is a member of an affiliated group of
companies that includes the Parent Borrower and each other Granting Party; the
proceeds of the extensions of credit under the Credit Agreement will be used in
part to enable the Parent Borrower to make valuable transfers to one or more of
the other Granting Parties (including the Additional Granting Party) in
connection with the operation of their respective businesses; and the Parent
Borrower and the other Granting Parties (including the Additional Granting
Party) are engaged in related businesses, and each such Granting Party
(including the Additional Granting Party) will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;

 

WHEREAS, the Credit Agreement requires the Additional Granting Party to become a
party to the Guarantee and Collateral Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Additional Granting Party has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                       Guarantee and Collateral Agreement.  By
executing and delivering this Assumption Agreement, the Additional Granting
Party, as provided in Subsection 9.15 of the Guarantee and Collateral Agreement,
hereby becomes a party to the Guarantee and Collateral Agreement as a Granting
Party thereunder with the same force and effect as if originally named therein
as a [Guarantor] [, Grantor and Pledgor] [and Grantor] [and Pledgor](1) and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a [Guarantor] [, Grantor and Pledgor] [and
Grantor] [and Pledgor](2) thereunder.  The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules
[                        ] to the Guarantee and Collateral Agreement, and such
Schedules are hereby amended and modified to include such information.  The
Additional Granting Party hereby represents and warrants that each of the
representations and warranties of such Additional Granting Party, in its
capacities as a Guarantor [, Grantor and Pledgor] [and Grantor] [and
Pledgor],(3) contained in Section 4 of the Guarantee and Collateral Agreement is
true and correct in all material respects on and as the date hereof (after
giving effect to this Assumption Agreement) as if made on and as of such date. 
Each Additional Granting Party hereby grants, as and to the same extent as
provided in the Guarantee and Collateral Agreement, to the Collateral Agent, for
the benefit of the Secured Parties, a continuing security interest in the
[Collateral (as such term is defined in Subsection 3.1 of the Guarantee and
Collateral Agreement) of such Additional Granting Party] [and] [the Pledged
Collateral (as such term is defined in the Guarantee and Collateral Agreement)
of such Additional Granting Party, except as provided in Subsection 3.3 of the
Guarantee and Collateral Agreement].

 

2.                                       GOVERNING LAW.  THIS ASSUMPTION
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM
OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------

(1)          Indicate the capacities in which the Additional Granting Party is
becoming a Grantor.

(2)          Indicate the capacities in which the Additional Granting Party is
becoming a Grantor.

(3)          Indicate the capacities in which the Additional Granting Party is
becoming a Grantor.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL GRANTING PARTY]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

 

as Collateral Agent and Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

ANNEX 3

 

SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT, dated as of [                       ], 201[  ], made by
[                                                             ], a
[                            ] corporation (the “Additional Pledgor”), in favor
of DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent (in such capacity, the
“Collateral Agent”) and as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions from time
to time parties to the Credit Agreement referred to below and the other Secured
Parties (as defined in the Guarantee and Collateral Agreement).  All capitalized
terms not defined herein shall have the meaning ascribed to them in such the
Guarantee and Collateral Agreement referred to below, or if not defined therein,
in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, CDRT Merger Sub, Inc., a Delaware corporation that was merged with and
into Emergency Medical Services Corporation, a Delaware corporation (together
with its successors and assigns, the “Parent Borrower”), the Subsidiary
Borrowers from time to time party thereto (together with the Parent Borrower,
collectively the “Borrowers” and each individually a “Borrower”), the several
banks and other financial institutions from time to time party thereto (the
“Lenders”), and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders thereunder and as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties, and the other parties party thereto are parties to a Credit Agreement,
dated as of May 25, 2011 (as amended, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, CDRT Acquisition Corporation,
a Delaware corporation (“Holdings”), the Parent Borrower and certain of its
Subsidiaries are, or are to become, parties to the Guarantee and Collateral
Agreement, dated as of May 25, 2011 (as amended, supplemented, waived or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties;

 

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
Pledgor under the Guarantee and Collateral Agreement with respect to Capital
Stock of certain new Subsidiaries of the Additional Pledgor; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Guarantee and
Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                       Guarantee and Collateral Agreement.  By
executing and delivering this Supplemental Agreement, the Additional Pledgor, as
provided in Subsection 9.15 of the Guarantee and Collateral Agreement, hereby
becomes a Pledgor under the Guarantee and

 

--------------------------------------------------------------------------------


 

Collateral Agreement with respect to the shares of Capital Stock of the
Subsidiary of the Additional Pledgor listed in Annex 1 hereto and will be bound
by all terms, conditions and duties applicable to a Pledgor under the Guarantee
and Collateral Agreement, as a Pledgor thereunder.  The information set forth in
Annex 1 hereto is hereby added to the information set forth in Schedule 2 to the
Guarantee and Collateral Agreement, and such Schedule 2 is hereby amended and
modified to include such information.  The Additional Pledgor hereby represents
and warrants that each of the representations and warranties of such Additional
Pledgor, in its capacity as a Pledgor, contained in Subsection 4.3 of the
Guarantee and Collateral Agreement is true and correct in all material respects
on and as the date hereof (after giving effect to this Supplemental Agreement)
as if made on and as of such date.  The Additional Pledgor hereby undertakes
each of the covenants, in its capacity as a Pledgor, contained in Subsection 5.3
of the Guarantee and Collateral Agreement.  The Additional Pledgor hereby
grants, as and to the same extent as provided in the Guarantee and Collateral
Agreement, to the Collateral Agent, for the benefit of the Secured Parties, a
continuing security interest in all of the Pledged Collateral of such Additional
Pledgor now owned or at any time hereafter acquired by such Pledgor, and any
Proceeds thereof, except as provided in Subsection 3.3 of the Guarantee and
Collateral Agreement. The Additional Pledgor represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplemental Agreement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms.

 

2.                                       GOVERNING LAW.  THIS SUPPLEMENTAL
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM
OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL PLEDGOR]

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

 

as Collateral Agent and Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

3

--------------------------------------------------------------------------------